 



Exhibit 10.28
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of
August 31, 2006 (the “Agreement”), is executed by and between PROVISTA RENEWABLE
FUELS MARKETING, LLC, a Kansas limited liability company f/k/a United Bio Energy
Fuels, LLC (the “Borrower”), which has its chief executive office located at
5500 Cenex Drive, Inver Grove Heights, Minnesota 55077, and LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (the “Bank”), whose address
is 135 South LaSalle Street, Chicago, Illinois 60603.
R E C I T A L S:
     A. The Borrower, United Bio Energy Ingredients, LLC (“Ingredients”) and
LaSalle Business Credit, LLC (“LBC”) previously entered into that certain Loan
and Security Loan Agreement dated as of November 4, 2004, as modified and
amended from time to time (collectively, the “Original Loan Agreement”),
pursuant to which Original Loan Agreement, LBC has made revolving loans to the
Borrower and Ingredients evidenced by that certain First Amended and Restated
Revolving Note dated as of September 2, 2005 in the maximum principal amount of
Twenty Million and No/100 Dollars ($20,000,000.00), executed by the Borrower and
Ingredients and made payable to the order of the LBC (the “Existing Revolving
Note”).
     B. LBC has assigned the Original Loan Agreement, the Existing Revolving
Note and all Other Agreements (as defined in the Original Loan Agreement) to
Bank.
     C. Pursuant to the Borrower’s and Ingredient’s request, the Borrower,
Ingredients and Bank now desire to amend and restate the Original Loan Agreement
so as to separate the credit facility evidenced by the Original Loan Agreement
into two separate credit facilities for each of Borrower and Ingredients.
     D. Borrower and Bank will amend and restate the Original Loan Agreement by
entering into this Agreement to set forth the terms and conditions governing the
Loans (as hereinafter defined). Concurrently herewith, Ingredients and Bank will
also amend and restate the Original Loan Agreement by entering into a separate
Amended and Restated Loan and Security Agreement by and between Ingredients and
Bank.
     NOW THEREFORE, in consideration of the premises, and the mutual covenants
and agreements set forth herein, the Borrower agrees to borrow from the Bank,
and the Bank agrees to lend to the Borrower, subject to and upon the following
terms and conditions:
A G R E E M E N T S:
Section 1. DEFINITIONS.
     1.1. Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.

 



--------------------------------------------------------------------------------



 



          “Affiliate” of any Person shall mean (a) any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person, (b) any officer or director of such Person, and (c) with
respect to the Bank, any entity administered or managed by the Bank, or an
Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans. A Person shall
be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.
          “Asset Disposition” shall mean the sale, lease, assignment or other
transfer for value (each a “Disposition”) by the Borrower or any Subsidiary to
any Person (other than the Borrower or any Subsidiary) of any asset or right of
the Borrower or any Subsidiary (including, the loss, destruction or damage of
any thereof or any actual or threatened (in writing to the Borrower or such
Subsidiary) condemnation, confiscation, requisition, seizure or taking thereof),
other than (a) the Disposition of any asset which is to be replaced, and is in
fact replaced, within thirty (30) days with another asset performing the same or
a similar function, (b) the sale or lease of inventory in the ordinary course of
business, and (c) other Dispositions in any fiscal year the net proceeds of
which do not in the aggregate exceed $500,000.00.
          “Bank Product Agreements” shall mean those certain agreements entered
into from time to time by the Borrower or any Subsidiary with the Bank or any
Affiliate of the Bank concerning Bank Products.
          “Bank Product Obligations” shall mean all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by the Borrower
or any Subsidiary to the Bank or any Affiliate of the Bank pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising.
          “Bank Products” shall mean any service or facility extended to the
Borrower or any Subsidiary by the Bank or any Affiliate of the Bank, including:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedging Agreements.
          “Bankruptcy Code” shall mean the United States Bankruptcy Code, as now
existing or hereafter amended.
          “Business Day” shall mean any day other than a Saturday, Sunday or a
legal holiday on which banks are authorized or required to be closed for the
conduct of commercial banking business in Chicago, Illinois.
          “Capital Expenditures” shall mean all expenditures (including
Capitalized Lease Obligations) which, in accordance with GAAP, would be required
to be capitalized and shown on the consolidated balance sheet of the Borrower,
but excluding expenditures made in connection with the replacement, substitution
or restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

2



--------------------------------------------------------------------------------



 



          “Capital Lease” shall mean, as to any Person, a lease of any interest
in any kind of property or asset, whether real, personal or mixed, or tangible
or intangible, by such Person, as lessee, that is, or should be, in accordance
with Financial Accounting Standards Board Statement No. 13, as amended from time
to time, or, if such statement is not then in effect, such statement of GAAP as
may be applicable, recorded as a “capital lease” on the financial statements of
such Person prepared in accordance with GAAP.
          “Capital Securities” shall mean, with respect to any Person, all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of such Person’s capital, whether now outstanding
or issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.
          “Capitalized Lease Obligations” shall mean, as to any Person, all
rental obligations of such Person, as lessee under a Capital Lease which are or
will be required to be capitalized on the books of such Person.
          “Cash Equivalent Investment” shall mean, at any time, (a) any evidence
of Debt, maturing not more than one year after such time, issued or guaranteed
by the United States government or any agency thereof, (b) commercial paper,
maturing not more than one year from the date of issue, or corporate demand
notes, in each case (unless issued by the Bank or its holding company) rated at
least A-l by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate
of deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight Federal Funds transaction that is issued or
sold by the Bank or its holding company (or by a commercial banking institution
that is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than $500,000,000), (d) any repurchase
agreement entered into with the Bank, or other commercial banking institution of
the nature referred to in clause (c), which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above, and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
the Bank, or other commercial banking institution, thereunder, (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Bank.
          “Change in Control” shall mean the occurrence of any of the following
events: (a) CHS Inc. and US BioEnergy Corporation combined shall cease to own
and control, directly or indirectly, at least 50% of the outstanding Capital
Securities of the Borrower or (b) the Borrower shall cease to, directly or
indirectly, own and control 100% of each class of the outstanding Capital
Securities of each Subsidiary. For the purpose hereof, the terms “control” or
“controlling” shall mean the possession of the power to direct, or cause the
direction of, the management and policies of the Borrower by contract or voting
of securities or ownership interests.

3



--------------------------------------------------------------------------------



 



          “Collateral” shall have the meaning set forth in Section 6.1 hereof.
          “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of the Borrower and all such
obligations and liabilities of the Borrower incurred pursuant to any agreement,
undertaking or arrangement by which the Borrower: (a) guarantees, endorses or
otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the indebtedness, dividend, obligation or other liability of any
other Person in any manner (other than by endorsement of instruments in the
course of collection), including any indebtedness, dividend or other obligation
which may be issued or incurred at some future time; (b) guarantees the payment
of dividends or other distributions upon the shares or ownership interest of any
other Person; (c) undertakes or agrees (whether contingently or otherwise):
(i) to purchase, repurchase, or otherwise acquire any indebtedness, obligation
or liability of any other Person or any property or assets constituting security
therefor, (ii) to advance or provide funds for the payment or discharge of any
indebtedness, obligation or liability of any other Person (whether in the form
of loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, working capital or other financial
condition of any other Person, or (iii) to make payment to any other Person
other than for value received; (d) agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other Person to make payment of the indebtedness or obligation; (e) to
induce the issuance of, or in connection with the issuance of, any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.
          “Debt” shall mean, as to any Person, without duplication, (a) all
indebtedness of such Person; (b) all borrowed money of such Person (including
principal, interest, fees and charges); (c) all obligations to pay the deferred
purchase price of property or services; (d) all obligations, contingent or
otherwise, with respect to the maximum face amount of all letters of credit
(whether or not drawn), bankers’ acceptances and similar obligations issued for
the account of such Person (including the Letters of Credit), and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations; (e) all indebtedness secured by any Lien on any property owned by
such Person, whether or not such indebtedness has been assumed by such Person
(provided, however, if such Person has not assumed or otherwise become liable in
respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the fair market value of the property subject to such Lien at
the time of determination); (f) the aggregate amount of all Capitalized Lease
Obligations of such Person; (g) all Contingent Liabilities of such Person,
whether or not reflected on its balance sheet; (h) all Hedging Obligations of
such Person; (i) all Debt of any partnership of which such Person is a general
partner; and (j) all monetary obligations of such Person under (i) a so-called
synthetic, off-balance sheet or tax retention lease, or (ii) an agreement for
the use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). Notwithstanding the foregoing, Debt shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person.

4



--------------------------------------------------------------------------------



 



          “Default Rate” shall mean a per annum rate of interest equal to the
Revolving Interest Rate plus four percent (4.00%).
          “Employee Plan” includes any pension, stock bonus, employee stock
ownership plan, retirement, profit sharing, deferred compensation, stock option,
bonus or other incentive plan, whether qualified or nonqualified, or any
disability, medical, dental or other health plan, life insurance or other death
benefit plan, vacation benefit plan, severance plan or other employee benefit
plan or arrangement, including those pension, profit-sharing and retirement
plans of the Borrower described from time to time in the financial statements of
the Borrower and any pension plan, welfare plan, Defined Benefit Pension Plans
(as defined in ERISA) or any multi-employer plan, maintained or administered by
the Borrower or to which the Borrower is a party or may have any liability or by
which the Borrower is bound.
          “Environmental Laws” shall mean all present or future federal, state
or local laws, statutes, common law duties, rules, regulations, ordinances and
codes, together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
          “Event of Default” shall mean any of the events or conditions which
are set forth in Section 11 hereof.
          “GAAP” shall mean generally accepted accounting principles set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination, provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.
          “Guarantor” shall mean CHS Inc., a Minnesota corporation.

5



--------------------------------------------------------------------------------



 



          “Guaranty” shall have the meaning set forth in Section 3.1 hereof.
          “Hazardous Substances” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, dielectric fluid containing levels
of polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.
          “Hedging Agreement” shall mean any interest rate, currency or
commodity swap agreement, cap agreement or collar agreement, and any other
agreement or arrangement designed to protect a Person against fluctuations in
interest rates, currency exchange rates or commodity prices.
          “Hedging Obligation” shall mean, with respect to any Person, any
liability of such Person under any Hedging Agreement.
          “Indemnified Party” and “Indemnified Parties” shall mean,
respectively, each of the Bank and any parent corporation, Affiliate or
Subsidiary of the Bank, and each of their respective officers, directors,
employees, attorneys and agents, and all of such parties and entities.
          “Intellectual Property” shall mean the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including copyrights, patents, service marks and trademarks, and all
registrations and applications for registration therefor and all licensees
thereof, trade names, domain names, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Interest Charges” shall mean, for any period, the sum of: (a) all
interest, charges and related expenses payable with respect to that fiscal
period to a lender in connection with borrowed money or the deferred purchase
price of assets that are treated as interest in accordance with GAAP, plus
(b) the portion of Capitalized Lease Obligations with respect to that fiscal
period that should be treated as interest in accordance with GAAP, plus (c) all
charges paid or payable (without duplication) during that period with respect to
any Hedging Agreements.
          “Interest Period” shall mean successive one, two, three or six month
periods, beginning and ending as provided in this Agreement.

6



--------------------------------------------------------------------------------



 



          “Investment” shall mean, with respect to any Person, any investment in
another Person, whether by acquisition of any debt or equity security, by making
any loan or advance, by becoming obligated with respect to a Contingent
Liability in respect of obligations of such other Person (other than travel and
similar advances to employees in the ordinary course of business).
          “Letter of Credit” and “Letters of Credit” shall mean, respectively, a
letter of credit and all such letters of credit issued by the Bank, in its sole
discretion, upon the execution and delivery by the Borrower and the acceptance
by the Bank of a Master Letter of Credit Agreement and a Letter of Credit
Application, as set forth in Section 2.7 of this Agreement.
          “Letter of Credit Application” shall mean, with respect to any request
for the issuance of a Letter of Credit, a letter of credit application in the
form being used by the Bank at the time of such request for the type of Letter
of Credit requested.
          “Letter of Credit Commitment” shall mean, at any time, an amount equal
to the lesser of (a) the Revolving Loan Commitment minus the aggregate amount of
all Revolving Loans outstanding, or (b) the Borrowing Base Amount minus the
aggregate amount of all Revolving Loans outstanding.
          “Letter of Credit Maturity Date” shall mean the Revolving Loan
Maturity Date.
          “Letter of Credit Obligations” shall mean, at any time, an amount
equal to the aggregate of the original face amounts of all Letters of Credit
minus the sum of (i) the amount of any reductions in the original face amount of
any Letter of Credit which did not result from a draw thereunder, (ii) the
amount of any payments made by the Bank with respect to any draws made under a
Letter of Credit for which the Borrower has reimbursed the Bank, (iii) the
amount of any payments made by the Bank with respect to any draws made under a
Letter of Credit which have been converted to a Revolving Loan as set forth in
Section 2.7, and (iv) the portion of any issued but expired Letter of Credit
which has not been drawn by the beneficiary thereunder. For purposes of
determining the outstanding Letter of Credit Obligations at any time, the Bank’s
acceptance of a draft drawn on the Bank pursuant to a Letter of Credit shall
constitute a draw on the applicable Letter of Credit at the time of such
acceptance.
          “Liabilities” shall mean at all times all liabilities of the Borrower
that would be shown as such on a balance sheet of the Borrower prepared in
accordance with GAAP.
          “LIBOR” shall mean a rate of interest equal to (a) the per annum rate
of interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by the Bank in its sole and absolute discretion. The Bank’s
determination of LIBOR shall be conclusive, absent manifest error.

7



--------------------------------------------------------------------------------



 



          “LIBOR Loan” or “LIBOR Loans” shall mean that portion, and
collectively those portions, of the aggregate outstanding principal balance of
the Loans that bear interest at the LIBOR Rate, of which at any time, the
Borrower may identify no more than ten (10) advances of the Revolving Loans
which bear interest at the LIBOR Rate.
          “LIBOR Rate” shall mean a per annum rate of interest equal to LIBOR
for the relevant Interest Period, plus seventy five hundredths of one percent
(0.75%), which LIBOR Rate shall remain fixed during such Interest Period.
          “Lien” shall mean, with respect to any Person, any interest granted by
such Person in any real or personal property, asset or other right owned or
being purchased or acquired by such Person (including an interest in respect of
a Capital Lease) which secures payment or performance of any obligation and
shall include any mortgage, lien, encumbrance, title retention lien, charge or
other security interest of any kind, whether arising by contract, as a matter of
law, by judicial process or otherwise.
          “Loans” shall mean, collectively, all Revolving Loans made by the Bank
to the Borrower and all Letter of Credit Obligations, under and pursuant to this
Agreement.
          “Loan Documents” shall mean each of the agreements, documents,
instruments and certificates set forth in Section 3.1 hereof, and any and all
such other instruments, documents, certificates and agreements from time to time
executed and delivered by the Borrower, the Guarantor or any of their
Subsidiaries for the benefit of the Bank pursuant to any of the foregoing, and
all amendments, restatements, supplements and other modifications thereto.
          “Master Letter of Credit Agreement” shall mean, at any time, with
respect to the issuance of Letters of Credit, a Master Letter of Credit
Agreement in the form being used by the Bank at such time.
          “Material Adverse Effect” shall mean (a) a material adverse change in,
or a material adverse effect upon, the assets, business, properties, prospects,
condition (financial or otherwise) or results of operations of the Borrower
taken as a whole, (b) a material impairment of the ability of the Borrower to
perform any of the Obligations under any of the Loan Documents, or (c) a
material adverse effect on (i) any substantial portion of the Collateral,
(ii) the legality, validity, binding effect or enforceability against the
Borrower of any of the Loan Documents, (iii) the perfection or priority of any
Lien granted to the Bank under any Loan Document, or (iv) the rights or remedies
of the Bank under any Loan Document.
          “Net Income” shall mean means, with respect to the Borrower for any
period, the net income (or loss) of the Borrower for such period as determined
in accordance with GAAP.
          “Net Worth” shall mean at any time the total of Assets minus
Liabilities.

8



--------------------------------------------------------------------------------



 



          “Non-Excluded Taxes” shall have the meaning set forth in
Section 2.8(a) hereof.
          “Note” shall mean the Revolving Note.
          “Obligations” shall mean the Loans, as evidenced by any Note, all
interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar proceeding, whether
or not permitted as a claim thereunder), any fees due the Bank hereunder, any
expenses incurred by the Bank hereunder, including without limitation, all
liabilities and obligations under this Agreement, under any other Loan Document,
any reimbursement obligations of the Borrower in respect of Letters of Credit
and surety bonds, all Hedging Obligations of the Borrower which are owed to the
Bank or any Affiliate of the Bank, and all Bank Product Obligations of the
Borrower, and any and all other liabilities and obligations owed by the Borrower
to the Bank from time to time, now or hereafter existing, or due or to become
due, together with any and all renewals, extensions, restatements or
replacements of any of the foregoing.
          “Obligor” shall mean the Borrower, any Guarantor, accommodation
endorser, third party pledgor, or any other party liable with respect to the
Obligations.
          “Organizational Identification Number” means, with respect to
Borrower, the organizational identification number assigned to Borrower by the
applicable governmental unit or agency of the jurisdiction of organization of
the Borrower.
          “Other Taxes” shall mean any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from the execution, delivery, enforcement or registration of, or otherwise
with respect to, this Agreement or any of the other Loan Documents.
          “Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no Lien has been filed; (b) Liens arising in the ordinary
course of business (such as (i) Liens of carriers, warehousemen, mechanics and
materialmen and other similar Liens imposed by law, and (ii) Liens in the form
of deposits or pledges incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any advances or borrowed money or
the deferred purchase price of property or services, which do not in the
aggregate materially detract from the value of the property or assets of the
Borrower or materially impair the use thereof in the operation of the Borrower’s
business and, in each case, for which it maintains adequate reserves in
accordance with GAAP and in respect of which no Lien has been filed;
(c) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding One Hundred Thousand and 00/100 Dollars ($100,000.00) arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively

9



--------------------------------------------------------------------------------



 




stayed and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings and to the extent such judgments or awards do not
constitute an Event of Default under Section 11.8 hereof; (d) easements, rights
of way, restrictions, minor defects or irregularities in title and other similar
Liens not interfering in any material respect with the ordinary conduct of the
business of the Borrower; (e) subject to the limitation set forth in
Section 9.1(g), Liens arising in connection with Capitalized Lease Obligations
(and attaching only to the property being leased); (f) subject to the limitation
set forth in Section 9.1(h), Liens that constitute purchase money security
interests on any property securing Debt incurred for the purpose of financing
all or any part of the cost of acquiring such property, provided that any such
Lien attaches to such property within twenty (20) days of the acquisition
thereof and attaches solely to the property so acquired; (g) Liens granted to
the Bank hereunder and under the Loan Documents and (h) Liens held in a margin
account to secure and provide credit support for regulated exchange or
over-the-counter hedging transactions.
          “Person” shall mean any natural person, partnership, limited liability
company, corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.
          “Prime Loan” or “Prime Loans” shall mean that portion, and
collectively, those portions of the aggregate outstanding principal balance of
the Loans that bear interest at the Prime Rate minus one percent (1.0%) per
annum.
          “Prime Rate” shall mean the floating per annum rate of interest which
at any time, and from time to time, shall be most recently announced by the Bank
as its Prime Rate, which is not intended to be the Bank’s lowest or most
favorable rate of interest at any one time. The effective date of any change in
the Prime Rate shall for purposes hereof be the date the Prime Rate is changed
by the Bank. The Bank shall not be obligated to give notice of any change in the
Prime Rate.
          “Regulatory Change” shall mean the introduction of, or any change in
any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any governmental authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over the Bank or its lending office.
          “Revolving Interest Rate” shall mean the Borrower’s from time to time
option of (i) a floating per annum rate of interest equal to the Prime Rate
minus one percent (1.0%), or (ii) the LIBOR Rate.
          “Revolving Loan” and “Revolving Loans” shall mean, respectively, each
direct advance and the aggregate of all such direct advances made by the Bank to
the Borrower under and pursuant to this Agreement, as set forth in Section 2.1
of this Agreement.
          “Revolving Loan Availability” shall mean, at any time, an amount equal
to the Revolving Loan Commitment minus the Letter of Credit Obligations.

10



--------------------------------------------------------------------------------



 



          “Revolving Loan Commitment” shall mean Twenty Million and 00/100
Dollars ($20,000,000.00).
          “Revolving Loan Mandatory Prepayment” shall have the meaning set forth
in Section 2.1(c)(ii) hereof.
          “Revolving Loan Maturity Date” shall mean November 4, 2007, unless
extended by the Bank pursuant to any modification, extension or renewal note
executed by the Borrower and accepted by the Bank in its sole and absolute
discretion in substitution for the Revolving Note.
          “Revolving Note” shall mean a revolving note in the form prepared by
and acceptable to the Bank, dated as of the date hereof, in the amount of the
Revolving Loan Commitment and maturing on the Revolving Loan Maturity Date, duly
executed by the Borrower and payable to the order of the Bank, together with any
and all renewal, extension, modification or replacement notes executed by the
Borrower and delivered to the Bank and given in substitution therefor.
          “Subordinated Debt” shall mean that portion of the Debt of the
Borrower which is subordinated to the Obligations in a manner satisfactory to
the Bank, including right and time of payment of principal and interest.
          “Subsidiary” and “Subsidiaries” shall mean, respectively, with respect
to any Person, each and all such corporations, partnerships, limited
partnerships, limited liability companies, limited liability partnerships, joint
ventures or other entities of which or in which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than
fifty percent (50.00%) of the ordinary voting power for the election of
directors or other managers of such corporation, partnership, limited liability
company or other entity. Unless the context otherwise requires, each reference
to Subsidiaries herein shall be a reference to Subsidiaries of the Borrower.
          “Taxes” shall mean any and all present and future taxes, duties,
levies, imposts, deductions, assessments, charges or withholdings, and any and
all liabilities (including interest and penalties and other additions to taxes)
with respect to the foregoing.
          “UCC” shall mean the Uniform Commercial Code in effect in the state of
Illinois from time to time.
          “Unmatured Event of Default” shall mean any event which, with the
giving of notice, the passage of time or both, would constitute an Event of
Default.
          “Voidable Transfer” shall have the meaning set forth in Section 13.21
hereof.
          “Wholly-Owned Subsidiary” shall mean any Subsidiary of which or in
which the Borrower owns, directly or indirectly, one hundred percent (100%) of
the Capital Securities of such Subsidiary.

11



--------------------------------------------------------------------------------



 



          “Working Capital” shall mean the total of cash on hand, cash
equivalents, marketable securities, Accounts minus adequate reserves for
doubtful Accounts, and readily salable Inventory at the lower of cost or market
value, minus the total of all liabilities payable within one year, all as
determined in accordance with GAAP.
     1.2. Accounting Terms. Any accounting terms used in this Agreement which
are not specifically defined herein shall have the meanings customarily given
them in accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Bank pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with sound accounting practices and GAAP as used in the
preparation of the financial statements of the Borrower on the date of this
Agreement. If any changes in accounting principles or practices from those used
in the preparation of the financial statements are hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to the Bank hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of the
Borrower will be the same after such changes as they were before such changes;
and if the parties fail to agree on the amendment of such provisions, the
Borrower will furnish financial statements in accordance with such changes, but
shall provide calculations for all financial covenants, perform all financial
covenants and otherwise observe all financial standards and terms in accordance
with applicable accounting principles and practices in effect immediately prior
to such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by the
Borrower’s accountants.
     1.3. Other Terms Defined in UCC. All other capitalized words and phrases
used herein and not otherwise specifically defined herein shall have the
respective meanings assigned to such terms in the UCC, to the extent the same
are used or defined therein.
     1.4. Other Interpretive Provisions.
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms. Whenever the context so requires, the
neuter gender includes the masculine and feminine, the single number includes
the plural, and vice versa, and in particular the word “Borrower” shall be so
construed.
     (b) Section and Schedule references are to this Agreement unless otherwise
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

12



--------------------------------------------------------------------------------



 



     (c) The term “including” is not limiting, and means “including, without
limitation”.
     (d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including”.
     (e) Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document, and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.
     (f) To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall govern.
     (g) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
Section 2. COMMITMENT OF THE BANK.
     2.1. Revolving Loans.
     (a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrower set forth herein and in the other Loan Documents,
the Bank agrees to make such Revolving Loans at such times as the Borrower may
from time to time request until, but not including, the Revolving Loan Maturity
Date, and in such amounts as the Borrower may from time to time request,
provided, however, that the aggregate principal balance of all Revolving Loans
outstanding at any time shall not exceed the Revolving Loan Availability.
Revolving Loans made by the Bank may be repaid and, subject to the terms and
conditions hereof, borrowed again up to, but not including the Revolving Loan
Maturity Date unless the Revolving Loans are otherwise accelerated, terminated
or extended as provided in this Agreement. The Revolving Loans shall be used by
the Borrower for the purpose of working capital.

13



--------------------------------------------------------------------------------



 



     (b) Revolving Loan Interest and Payments. Except as otherwise provided in
this Section 2.1(b), the principal amount of the Revolving Loans outstanding
from time to time shall bear interest at the applicable Revolving Interest Rate.
Accrued and unpaid interest on the unpaid principal balance of all Revolving
Loans outstanding from time to time which are Prime Loans shall be due and
payable monthly, in arrears, commencing on October 5, 2006 and continuing on the
fifth day of each calendar month thereafter, and on the Revolving Loan Maturity
Date. Accrued and unpaid interest on the unpaid principal balance of all
Revolving Loans outstanding from time to time which are LIBOR Loans shall be
payable on the last Business Day of each Interest Period (provided, however,
that for Interest Periods of six months, accrued interest shall also be paid on
the date which is three months from the first day of such Interest Period),
commencing on the first such date to occur after the date hereof, on the date of
any principal repayment of a LIBOR Loan and on the Revolving Loan Maturity Date.
From and after maturity, or after the occurrence and during the continuation of
an Event of Default, interest on the outstanding principal balance of the
Revolving Loans, at the option of the Bank, may accrue at the Default Rate and
shall be payable upon demand from the Bank.
     (c) Revolving Loan Principal Payments.
     (i) Revolving Loan Mandatory Payments. All Revolving Loans hereunder shall
be repaid by the Borrower on the Revolving Loan Maturity Date, unless payable
sooner pursuant to the provisions of this Agreement. In the event the aggregate
outstanding principal balance of all Revolving Loans and Letter of Credit
Obligations hereunder exceeds the Revolving Loan Commitment, the Borrower shall,
without notice or demand of any kind, immediately make such repayments of the
Revolving Loans or take such other actions as are satisfactory to the Bank as
shall be necessary to eliminate such excess. Also, if the Borrower chooses not
to convert any Revolving Loan which is a LIBOR Loan to a Prime Loan as provided
in Section 2.4(b) and Section 2.4(c), then such Revolving Loan shall immediately
be due and payable on the last Business Day of the then existing Interest Period
or on such earlier date as required by law, all without further demand,
presentment, protest or notice of any kind, all of which are hereby waived by
the Borrower.
     (ii) Reserved.
     (iii) Optional Prepayments. The Borrower may from time to time prepay the
Revolving Loans which are Prime Loans, in whole or in part, without any
prepayment penalty whatsoever, provided that any prepayment of the entire
principal balance of the Prime Loans shall include accrued interest on such
Prime Loans to the date of such prepayment.
     2.2. Reserved.
     2.3. Reserved.
     2.3. Additional LIBOR Loan Provisions.

14



--------------------------------------------------------------------------------



 



     (a) LIBOR Loan Prepayments. Notwithstanding anything to the contrary
contained herein, the principal balance of any LIBOR Loan may not be prepaid in
whole or in part at any time. If, for any reason, a LIBOR Loan is paid prior to
the last Business Day of any Interest Period, whether voluntary, involuntary, by
reason of acceleration or otherwise, each such prepayment of a LIBOR Loan will
be accompanied by the amount of accrued interest on the amount prepaid and any
and all costs, expenses, penalties and charges incurred by the Bank as a result
of the early termination or breakage of a LIBOR Loan, plus the amount, if any,
by which (i) the additional interest which would have been payable during the
Interest Period on the LIBOR Loan prepaid had it not been prepaid, exceeds
(ii) the interest which would have been recoverable by the Bank by placing the
amount prepaid on deposit in the domestic certificate of deposit market, the
eurodollar deposit market, or other appropriate money market selected by the
Bank, for a period starting on the date on which it was prepaid and ending on
the last day of the Interest Period for such LIBOR Loan. The amount of any such
loss or expense payable by the Borrower to the Bank under this section shall be
determined in the Bank’s sole discretion based upon the assumption that the Bank
funded its loan commitment for LIBOR Loans in the London Interbank Eurodollar
market and using any reasonable attribution or averaging methods which the Bank
deems appropriate and practical, provided, however, that the Bank is not
obligated to accept a deposit in the London Interbank Eurodollar market in order
to charge interest on a LIBOR Loan at the LIBOR Rate.
     (b) LIBOR Unavailability. If the Bank determines in good faith (which
determination shall be conclusive, absent manifest error) prior to the
commencement of any Interest Period that (i) the making or maintenance of any
LIBOR Loan would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, (ii) United States dollar deposits in
the principal amount, and for periods equal to the Interest Period for funding
any LIBOR Loan are not available in the London Interbank Eurodollar market in
the ordinary course of business, (iii) by reason of circumstances affecting the
London Interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the LIBOR Rate to be applicable to the relevant LIBOR Loan, or
(iv) the LIBOR Rate does not accurately reflect the cost to the Bank of a LIBOR
Loan, the Bank shall promptly notify the Borrower thereof and, so long as the
foregoing conditions continue, none of the Loans may be advanced as a LIBOR Loan
thereafter. In addition, at the Borrower’s option, each existing LIBOR Loan
shall be immediately (i) converted to a Prime Loan on the last Business Day of
the then existing Interest Period, or (ii) due and payable on the last Business
Day of the then existing Interest Period, without further demand, presentment,
protest or notice of any kind, all of which are hereby waived by the Borrower.
     (c) Regulatory Change. In addition, if, after the date hereof, a Regulatory
Change shall, in the reasonable determination of the Bank, make it unlawful for
the Bank to make or maintain the LIBOR Loans, then the Bank shall promptly
notify the Borrower and none of the Loans may be advanced as a LIBOR Loan
thereafter. In addition, at the Borrower’s option, each existing LIBOR Loan
shall be immediately (i) converted to a Prime Loan on the last Business Day of
the then existing Interest Period or on such earlier date as required by law, or
(ii) due and payable on the last Business Day of the then existing Interest
Period or on such earlier date as required by law, all without further demand,
presentment, protest or notice of any kind, all of which are hereby waived by
the Borrower.

15



--------------------------------------------------------------------------------



 



     (d) LIBOR Indemnity. If any Regulatory Change, or compliance by the Bank or
any Person controlling the Bank with any request or directive of any
governmental authority, central bank or comparable agency (whether or not having
the force of law) shall (a) impose, modify or deem applicable any assessment,
reserve, special deposit or similar requirement against assets held by, or
deposits in or for the account of or loans by, or any other acquisition of funds
or disbursements by, the Bank; (b) subject the Bank or any LIBOR Loan to any
tax, duty, charge, stamp tax or fee or change the basis of taxation of payments
to the Bank of principal or interest due from the Borrower to the Bank hereunder
(other than a change in the taxation of the overall net income of the Bank); or
(c) impose on the Bank any other condition regarding such LIBOR Loan or the
Bank’s funding thereof, and the Bank shall determine (which determination shall
be conclusive, absent manifest error) that the result of the foregoing is to
increase the cost to, or to impose a cost on, the Bank or such controlling
Person of making or maintaining such LIBOR Loan or to reduce the amount of
principal or interest received by the Bank hereunder, then the Borrower shall
pay to the Bank or such controlling Person, on demand, such additional amounts
as the Bank shall, from time to time, determine are sufficient to compensate and
indemnify the Bank for such increased cost or reduced amount.
     2.5. Interest and Fee Computation; Collection of Funds. Except as otherwise
set forth herein, all interest and fees shall be calculated on the basis of a
year consisting of 360 days and shall be paid for the actual number of days
elapsed. Principal payments submitted in funds not immediately available shall
continue to bear interest until collected. If any payment to be made by the
Borrower hereunder or under any Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment. Notwithstanding anything to the contrary contained herein, the
final payment due under any of the Loans must be made by wire transfer or other
immediately available funds. All payments made by the Borrower hereunder or
under any of the Loan Documents shall be made without setoff, counterclaim, or
other defense. To the extent permitted by applicable law, all payments hereunder
or under any of the Loan Documents (including any payment of principal,
interest, or fees) to, or for the benefit, of any Person shall be made by the
Borrower free and clear of, and without deduction or withholding for, or account
of, any taxes now or hereinafter imposed by any taxing authority.
     2.6. Late Charge. If any payment of interest or principal due hereunder is
not made within ten (10) days after such payment is due in accordance with the
terms hereof, then, in addition to the payment of the amount so due, the
Borrower shall pay to the Bank a “late charge” of five cents for each whole
dollar so overdue to defray part of the cost of collection and handling such
late payment. The Borrower agrees that the damages to be sustained by the Bank
for the detriment caused by any late payment are extremely difficult and
impractical to ascertain, and that the amount of five cents for each one dollar
due is a reasonable estimate of such damages, does not constitute interest, and
is not a penalty.

16



--------------------------------------------------------------------------------



 



     2.7. Letters of Credit. Subject to the terms and conditions of this
Agreement and upon (i) the execution by the Borrower and the Bank of a Master
Letter of Credit Agreement in form and substance acceptable to the Bank and the
Borrower (together with all amendments, modifications and restatements thereof,
the “Master Letter of Credit Agreement”), and (ii) the execution and delivery by
the Borrower, and the acceptance by the Bank, in its sole and absolute
discretion, of a Letter of Credit Application, the Bank agrees to issue for the
account of the Borrower such Letters of Credit in the standard form of the Bank
and otherwise in form and substance acceptable to the Bank, from time to time
during the term of this Agreement, provided that the Letter of Credit
Obligations may not at any time exceed the Letter of Credit Commitment and
provided further, that no Letter of Credit shall have an expiration date later
than the Letter of Credit Maturity Date. The amount of any payments made by the
Bank with respect to draws made by a beneficiary under a Letter of Credit for
which the Borrower has failed to reimburse the Bank upon the earlier of (i) the
Bank’s demand for repayment, or (ii) five (5) days from the date of such payment
to such beneficiary by the Bank, shall be deemed to have been converted to a
Revolving Loan as of the date such payment was made by the Bank to such
beneficiary. Upon the occurrence of an Event of a Default and at the option of
the Bank, all Letter of Credit Obligations shall be converted to Revolving Loans
consisting of Prime Loans, all without demand, presentment, protest or notice of
any kind, all of which are hereby waived by the Borrower. To the extent the
provisions of the Master Letter of Credit Agreement differ from, or are
inconsistent with, the terms of this Agreement, the provisions of this Agreement
shall govern.
     2.8. Taxes.
     (a) All payments made by the Borrower under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Bank as a result of a present or former connection between the Bank and
the jurisdiction of the governmental authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Bank having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (collectively,
“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Bank hereunder, the amounts so payable to the Bank shall
be increased to the extent necessary to yield to the Bank (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to the Bank with respect to any Non-Excluded Taxes that are attributable
to the Bank’s failure to comply with the requirements of subsection 2.7(c).

17



--------------------------------------------------------------------------------



 



     (b) The Borrower shall pay any Other Taxes to the relevant governmental
authority in accordance with applicable law.
     (c) At the request of the Borrower and at the Borrower’s sole cost, the
Bank shall take reasonable steps to (i) contest its liability for any
Non-Excluded Taxes or Other Taxes that have not been paid, or (ii) seek a refund
of any Non-Excluded Taxes or Other Taxes that have been paid.
     (d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the Bank
a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Bank the required receipts or other required documentary evidence or if any
governmental authority seeks to collect a Non-Excluded Tax or Other Tax directly
from the Bank for any other reason, the Borrower shall indemnify the Bank on an
after-tax basis for any incremental taxes, interest or penalties that may become
payable by the Bank.
     (e) The agreements in this Section shall survive the satisfaction and
payment of the Obligations and the termination of this Agreement.
     2.9. All Loans to Constitute Single Obligation. The Loans shall constitute
one general obligation of the Borrower, and shall be secured by Bank’s priority
security interest in and Lien upon all of the Collateral and by all other
security interests, Liens, claims and encumbrances heretofore, now or at any
time or times hereafter granted by the Borrower to Bank.
Section 3. CONDITIONS OF BORROWING.
     Notwithstanding any other provision of this Agreement, the Bank shall not
be required to disburse, make or continue all or any portion of the Loans, if
any of the following conditions shall have occurred.
     3.1. Loan Documents. The Borrower shall have failed to execute and deliver
to the Bank any of the following Loan Documents, all of which must be
satisfactory to the Bank and the Bank’s counsel in form, substance and
execution:
     (a) Loan Agreement. Two copies of this Agreement duly executed by the
Borrower.
     (b) Revolving Note. A Revolving Note duly executed by the Borrower, in the
form prepared by and acceptable to the Bank.
     (c) Reserved.
     (d) Reserved.

18



--------------------------------------------------------------------------------



 



     (e) Master Letter of Credit Agreement. A Master Letter of Credit Agreement
prepared by and acceptable to the Bank, duly executed by the Borrower in favor
of the Bank.
     (f) Guaranty. A Guaranty dated as of the date of this Agreement, executed
by the Guarantor to and for the benefit of the Bank, in the form prepared by and
acceptable to the Bank (the “Guaranty”).
     (g) Reserved.
     (h) Reserved.
     (i) Reserved.
     (j) Search Results; Lien Terminations. Copies of UCC search reports dated
such a date as is reasonably acceptable to the Bank, listing all effective
financing statements which name the Borrower, under its present names and any
previous names, as debtors, together with (i) copies of such financing
statements, (ii) payoff letters evidencing repayment in full of all existing
Debt to be repaid with the Loans, the termination of all agreements relating
thereto and the release of all Liens granted in connection therewith, with UCC
or other appropriate termination statements and documents effective to evidence
the foregoing (other than Permitted Liens), and (iii) such other UCC termination
statements as the Bank may reasonably request.
     (k) Organizational and Authorization Document. Copies of (i) the Articles
of Organization (Certificate of Formation) and Operating Agreement of the
Borrower; (ii) resolutions of the members/ managers of the Borrower approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby;
(iii) signature and incumbency certificates of the members / managers of the
Borrower, executing any of the Loan Documents, each of which the Borrower hereby
certifies to be true and complete, and in full force and effect without
modification, it being understood that the Bank may conclusively rely on each
such document and certificate until formally advised by the Borrower of any
changes therein; and (iv) good standing certificates in the state of formation
of the Borrower and in each other state requested by the Bank.
     (l) Insurance. Evidence satisfactory to the Bank of the existence of
insurance required to be maintained pursuant to Section 8.6, together with
evidence that the Bank has been named as a lender’s loss payee on all related
insurance policies.
     (m) Reserved.
     (n) Additional Documents. Such other certificates, financial statements,
schedules, resolutions, opinions of counsel, notes and other documents which are
provided for hereunder or which the Bank shall require.

19



--------------------------------------------------------------------------------



 



     3.2. Event of Default. Any Event of Default shall have occurred and be
continuing.
     3.3. Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect upon the Borrower.
     3.4. Litigation. Any litigation or governmental proceeding shall have been
instituted against the Borrower or any of its officers or shareholders having a
Materially Adverse Effect upon the Borrower.
     3.5. Representations and Warranties. Any representation or warranty of the
Borrower contained herein or in any Loan Document shall be untrue or incorrect
as of the date of any Loan as though made on such date, except to the extent
such representation or warranty expressly relates to an earlier date.
     3.6. Reserved.
Section 4. NOTES EVIDENCING LOANS.
     4.1. Revolving Note. The Revolving Loans and the Letter of Credit
Obligations shall be evidenced by the Revolving Note. At the time of the initial
disbursement of a Revolving Loan and at each time any additional Revolving Loan
shall be requested hereunder or a repayment made in whole or in part thereon, a
notation thereof shall be made on the books and records of the Bank. All amounts
recorded shall be, absent manifest error, conclusive and binding evidence of
(i) the principal amount of the Revolving Loans advanced hereunder and the
amount of all Letter of Credit Obligations, (ii) any accrued and unpaid interest
owing on the Revolving Loans, and (iii) all amounts repaid on the Revolving
Loans or the Letter of Credit Obligations. The failure to record any such amount
or any error in recording such amounts shall not, however, limit or otherwise
affect the obligations of the Borrower under the Revolving Note to repay the
principal amount of the Revolving Loans, together with all interest accruing
thereon.
     4.2. Reserved.
     4.3. Reserved.
Section 5. MANNER OF BORROWING.
     5.1. Borrowing Procedures. Each Revolving Loan may be advanced either as a
Prime Loan or a LIBOR Loan, provided, however, that at any time, the Borrower
may identify no more than ten (10) Revolving Loans which may be LIBOR Loans.
Each Loan shall be made available to the Borrower upon any written or electronic
loan request which the Bank in good faith believes to emanate from a properly
authorized representative of the Borrower, whether or not that is in fact the
case. Each such request shall be effective upon receipt by the Bank, shall be
irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR Loan, the initial Interest Period therefor. The Borrower
shall select Interest Periods so as not to require a payment or prepayment of
any LIBOR Loan during an Interest Period for such

20



--------------------------------------------------------------------------------



 



LIBOR Loan. The final Interest Period for any LIBOR Loan must be such that its
expiration occurs on or before the Maturity Date of such Loan. A request for a
Prime Loan must be received by the Bank no later than 11:00 a.m. Chicago,
Illinois time, on the day it is to be funded. A request for a LIBOR Loan must be
(i) received by the Bank no later than 11:00 a.m. Chicago, Illinois time, three
days before the day it is to be funded, and (ii) in an amount equal to Five
Hundred Thousand and 00/100 Dollars ($500,000.00) or a higher integral multiple
of One Hundred Thousand and 00/100 Dollars ($100,000.00). The proceeds of each
Loan shall be made available at the office of the Bank by credit to the account
of the Borrower or by other means requested by the Borrower and acceptable to
the Bank. The Borrower does hereby irrevocably confirm, ratify and approve all
such advances by the Bank and does hereby indemnify the Bank against losses and
expenses (including court costs, attorneys’ and paralegals’ fees) and shall hold
the Bank harmless with respect thereto.
     5.2. LIBOR Conversion and Continuation Procedures. Each LIBOR Loan shall
automatically renew for the Interest Period specified in the initial request
received by the Bank pursuant to Section 5.1, at the then current LIBOR Rate
unless the Borrower, pursuant to a subsequent written notice received by the
Bank, shall elect a different Interest Period or the conversion of all or a
portion of such LIBOR Loan to a Prime Loan. Each Interest Period occurring after
the initial Interest Period with respect to any LIBOR Loan shall commence on the
same day of each applicable month as the first day of the initial Interest
Period. Whenever the last day of any Interest Period with respect to any LIBOR
Loan would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day. Whenever an Interest Period with respect to any LIBOR Loan would otherwise
end on a day of a month for which there is no numerically corresponding day in
the calendar month, such Interest Period shall end on the last day of such
calendar month, unless such day is not a Business Day, in which event such
Interest Period shall be extended to end on the next Business Day. Upon receipt
by the Bank of such subsequent notice, the Borrower may, subject to the terms
and conditions of this Agreement, elect, as of the last day of the applicable
Interest Period, to continue any LIBOR Loan having an Interest Period expiring
on such day for a different Interest Period, or to convert any such LIBOR Loan
to a Prime Loan. Such notice shall, in the case of a conversion to a Prime Loan,
be given before 11:00 a.m., Chicago time, on the proposed date of such
conversion, and in the case of conversion to a LIBOR Loan having a different
Interest Period, be given before 11:00 a.m., Chicago time, at least three
Business Days prior to the proposed date of such conversion, specifying: (i) the
proposed date of conversion; (ii) the aggregate amount of Loans to be converted;
(iii) the type of Loans resulting from the proposed conversion; and (iv) the
duration of the requested Interest Period. The Borrower may not elect a LIBOR
Rate, and an Interest Period for a LIBOR Loan shall not automatically renew,
with respect to any principal amount which is scheduled to be repaid before the
last day of the applicable Interest Period, and any such amounts shall bear
interest at the Prime Rate, until repaid.
     5.3. Letters of Credit. All Letters of Credit shall bear such application,
issuance, renewal, negotiation and other fees and charges, and bear such
interest as charged by the Bank or otherwise payable pursuant to the Master
Letter of Credit Agreement. In addition to the foregoing, each standby Letters
of Credit issued under and pursuant to this Agreement shall bear a prorated
annual issuance fee equal to one percent (1.00%) of the face amount of such
standby Letter of Credit, payable by the Borrower prior to the issuance by the
Bank of such Letter of Credit and annually thereafter, until (i) such Letter of
Credit has expired or has been returned to the Bank, or (ii) the Bank has paid
the beneficiary thereunder the full face amount of such Letter of Credit.

21



--------------------------------------------------------------------------------



 



     5.4. Automatic Debit. In order to effectuate the timely payment of any of
the Obligations when due, the Borrower hereby authorizes and directs the Bank,
at the Bank’s option, to (a) debit the amount of the Obligations to any ordinary
deposit account of the Borrower, or (b) make a Revolving Loan hereunder to pay
the amount of the Obligations.
     5.5. Discretionary Disbursements. The Bank, in its sole and absolute
discretion, may immediately upon notice to the Borrower, disburse any or all
proceeds of the Loans made or available to the Borrower pursuant to this
Agreement to pay any fees, costs, expenses or other amounts required to be paid
by the Borrower hereunder and not so paid. All monies so disbursed shall be a
part of the Obligations, payable by the Borrower on demand from the Bank.
Section 6. SECURITY FOR THE OBLIGATIONS.
     6.1. Security for Obligations. As security for the payment and performance
of the Obligations, the Borrower does hereby pledge, assign, transfer, deliver
and grant to the Bank, for its own benefit and as agent for its Affiliates, a
continuing and unconditional first priority security interest in and to any and
all property of the Borrower, of any kind or description, tangible or
intangible, wheresoever located and whether now existing or hereafter arising or
acquired, including the following (all of which property, along with the
products and proceeds therefrom, are individually and collectively referred to
as the “Collateral”):
     (a) all property of, or for the account of, the Borrower now or hereafter
coming into the possession, control or custody of, or in transit to, the Bank or
any agent or bailee for the Bank or any parent, Affiliate or Subsidiary of the
Bank or any participant with the Bank in the Loans (whether for safekeeping,
deposit, collection, custody, pledge, transmission or otherwise), including all
earnings, dividends, interest, or other rights in connection therewith and the
products and proceeds therefrom, including the proceeds of insurance thereon;
and
     (b) the additional property of the Borrower, whether now existing or
hereafter arising or acquired, and wherever now or hereafter located, together
with all additions and accessions thereto, substitutions, betterments and
replacements therefor, products and Proceeds therefrom, and all of the
Borrower’s books and records and recorded data relating thereto (regardless of
the medium of recording or storage), together with all of the Borrower’s right,
title and interest in and to all computer software required to utilize, create,
maintain and process any such records or data on electronic media, identified
and set forth as follows:

  (i)   All Accounts and all Goods whose sale, lease or other disposition by the
Borrower has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, the Borrower, or rejected or refused by an Account
Debtor;

22



--------------------------------------------------------------------------------



 



  (ii)   All Inventory, including raw materials, work-in-process and finished
goods;     (iii)   All Goods (other than Inventory), including embedded
software, Equipment, vehicles, furniture and Fixtures;     (iv)   All Software
and computer programs;     (v)   All Securities, Investment Property, Financial
Assets and Deposit Accounts;     (vi)   All Chattel Paper, Electronic Chattel
Paper, Instruments, Documents, Letter of Credit Rights, all proceeds of letters
of credit, Health-Care-Insurance Receivables, Supporting Obligations, notes
secured by real estate, Commercial Tort Claims and General Intangibles,
including Payment Intangibles; and     (vii)   All Proceeds (whether Cash
Proceeds or Noncash Proceeds) of the foregoing property, including all insurance
policies and proceeds of insurance payable by reason of loss or damage to the
foregoing property, including unearned premiums, and of eminent domain or
condemnation awards.

     6.2. Reserved.
     6.3. Possession and Transfer of Collateral. Unless an Event of Default
exists hereunder, the Borrower shall be entitled to possession or use of the
Collateral (other than Instruments or Documents, Tangible Chattel Paper,
Investment Property consisting of certificated securities and other Collateral
required to be delivered to the Bank pursuant to this Section 6). The
cancellation or surrender of any Note, upon payment or otherwise, shall not
affect the right of the Bank to retain the Collateral for any other of the
Obligations. The Borrower shall not sell, assign (by operation of law or
otherwise), license, lease or otherwise dispose of, or grant any option with
respect to any of the Collateral, except that the Borrower may sell Inventory in
the ordinary course of business.
     6.4. Financing Statements. The Borrower shall, at the Bank’s request, at
any time and from time to time, execute and deliver to the Bank such financing
statements, amendments and other documents and do such acts as the Bank deems
necessary in order to establish and maintain valid, attached and perfected first
priority security interests in the Collateral in favor of the Bank, free and
clear of all Liens and claims and rights of third parties whatsoever, except
Permitted Liens. The Borrower hereby irrevocably authorizes the Bank at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto without the signature of the Borrower that
(a) indicate the Collateral (i) is comprised of all assets of the

23



--------------------------------------------------------------------------------



 



Borrower or words of similar effect, regardless of whether any particular asset
comprising a part of the Collateral falls within the scope of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed, or (ii) as being of an equal or lesser scope or within
greater detail as the grant of the security interest set forth herein, and
(b) contain any other information required by Section 5 of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether the Borrower is an
organization, the type of organization and any Organizational Identification
Number issued to the Borrower, and (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of the real property to which the
Collateral relates. The Borrower hereby agrees that a photocopy or other
reproduction of this Agreement is sufficient for filing as a financing statement
and the Borrower authorizes the Bank to file this Agreement as a financing
statement in any jurisdiction. The Borrower agrees to furnish any such
information to the Bank promptly upon request. The Borrower further ratifies and
affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by the Bank in any jurisdiction prior to the date of
this Agreement.
     6.5. Additional Collateral. The Borrower shall deliver to the Bank
immediately upon its demand, such other collateral as the Bank may from time to
time request, should the value of the Collateral, in the Bank’s sole and
absolute discretion, decline, deteriorate, depreciate or become impaired, and
does hereby grant to the Bank a continuing security interest in such other
collateral, which, when pledged, assigned and transferred to the Bank shall be
and become part of the Collateral. The Bank’s security interests in all of the
foregoing Collateral shall be valid, complete and perfected whether or not
covered by a specific assignment.
     6.6. Preservation of the Collateral. The Bank may, but is not required, to
take such actions from time to time as the Bank deems appropriate to maintain or
protect the Collateral. The Bank shall have exercised reasonable care in the
custody and preservation of the Collateral if the Bank takes such action as the
Borrower shall reasonably request in writing which is not inconsistent with the
Bank’s status as a secured party, but the failure of the Bank to comply with any
such request shall not be deemed a failure to exercise reasonable care;
provided, however, the Bank’s responsibility for the safekeeping of the
Collateral shall (i) be deemed reasonable if such Collateral is accorded
treatment substantially equal to that which the Bank accords its own property,
and (ii) not extend to matters beyond the reasonable control of the Bank,
including acts of God, war, insurrection, riot or governmental actions. In
addition, any failure of the Bank to preserve or protect any rights with respect
to the Collateral against prior or third parties, or to do any act with respect
to preservation of the Collateral, not so requested by the Borrower, shall not
be deemed a failure to exercise reasonable care in the custody or preservation
of the Collateral. The Borrower shall have the sole responsibility for taking
such action as may be necessary, from time to time, to preserve all rights of
the Borrower and the Bank in the Collateral against prior or third parties.
Without limiting the generality of the foregoing, where Collateral consists in
whole or in part of securities, the Borrower represents to, and covenants with,
the Bank that the Borrower has made arrangements for keeping informed of changes
or potential changes affecting the securities (including rights to convert or
subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights), and the Borrower agrees that the Bank shall have no
responsibility or liability for informing the Borrower of any such or other
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.

24



--------------------------------------------------------------------------------



 



     6.7. Other Actions as to any and all Collateral. The Borrower further
agrees to take any other action reasonably requested by the Bank to ensure the
attachment, perfection and first priority of, and the ability of the Bank to
enforce, the Bank’s security interest in any and all of the Collateral,
including (a) causing the Bank’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the bank to enforce, the
Bank’s security interest in such Collateral, (b) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Bank to enforce, the Bank’s security interest in
such Collateral, (c) obtaining governmental and other third party consents and
approvals, including any consent of any licensor, lessor or other Person
obligated on Collateral, (d) obtaining waivers from mortgagees and landlords in
form and substance satisfactory to the Bank, and (e) taking all actions required
by the UCC in effect from time to time or by other law, as applicable in any
relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction. The Borrower further agrees to indemnify and hold the Bank
harmless against claims of any Persons not a party to this Agreement concerning
disputes arising over the Collateral.
     6.8. Reserved.
     6.9. Reserved.
     6.10. Letter-of-Credit Rights. If the Borrower at any time is a beneficiary
under a letter of credit now or hereafter issued in favor of the Borrower, the
Borrower shall promptly notify the Bank thereof and, at the request and option
of the Bank, the Borrower shall, pursuant to an agreement in form and substance
satisfactory to the Bank, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Bank of the proceeds of
any drawing under the letter of credit, or (ii) arrange for the Bank to become
the transferee beneficiary of the letter of credit, with the Bank agreeing, in
each case, that the proceeds of any drawing under the letter to credit are to be
applied as provided in this Agreement.
     6.11. Commercial Tort Claims. If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall immediately notify the Bank
in writing signed by the Borrower of the details thereof and grant to the Bank
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, in each case in form and substance
satisfactory to the Bank, and shall execute any amendments hereto deemed
reasonably necessary by the Bank to perfect its security interest in such
Commercial Tort Claim.
     6.12. Electronic Chattel Paper and Transferable Records. If the Borrower at
any time holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, the Borrower shall promptly notify the Bank thereof and, at the
request of the Bank, shall take such action as the Bank may reasonably request
to vest in the Bank control

25



--------------------------------------------------------------------------------



 



under Section 9-105 of the UCC of such electronic chattel paper or control under
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The Bank
agrees with the Borrower that the Bank will arrange, pursuant to procedures
satisfactory to the Bank and so long as such procedures will not result in the
Bank’s loss of control, for the Borrower to make alterations to the electronic
chattel paper or transferable record permitted under Section 9-105 of the UCC
or, as the case may be, Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control.
Section 7. REPRESENTATIONS AND WARRANTIES.
     To induce the Bank to make the Loans, the Borrower makes the following
representations and warranties to the Bank, each of which shall survive the
execution and delivery of this Agreement:
     7.1. Borrower Organization and Name. The Borrower is a limited liability
company duly organized, existing and in good standing under the laws of the
State of Kansas, with full and adequate power to carry on and conduct its
business as presently conducted. The Borrower is duly licensed or qualified in
all foreign jurisdictions wherein the nature of its activities require such
qualification or licensing, except for such jurisdictions where the failure to
so qualify would not have a Material Adverse Effect. The Borrower’s
Organizational Identification Number is 20-0364520. The exact legal name of the
Borrower is as set forth in the first paragraph of this Agreement, and the
Borrower currently does not conduct, nor has it during its existence conducted,
business under any other name or trade name, except for United Bio Energy Fuels,
LLC.
     7.2. Authorization. The Borrower has full right, power and authority to
enter into this Agreement, to make the borrowings and execute and deliver the
Loan Documents as provided herein and to perform all of its duties and
obligations under this Agreement and the other Loan Documents. The execution and
delivery of this Agreement and the other Loan Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the articles of
organization of the Borrower. All necessary and appropriate action has been
taken on the part of the Borrower to authorize the execution and delivery of
this Agreement and the Loan Documents.
     7.3. Validity and Binding Nature. This Agreement and the other Loan
Documents are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.
     7.4. Consent; Absence of Breach. The execution, delivery and performance of
this Agreement, the other Loan Documents and any other documents or instruments
to be executed and delivered by the Borrower in connection with the Loans, and
the borrowings by the Borrower hereunder, do not and will not (a) require any
consent, approval, authorization of, or filings with, notice to or other act by
or in respect of, any governmental authority or any other

26



--------------------------------------------------------------------------------



 



Person (other than any consent or approval which has been obtained and is in
full force and effect); (b) conflict with (i) any provision of law or any
applicable regulation, order, writ, injunction or decree of any court or
governmental authority, (ii) the articles of organization of the Borrower, or
(iii) any material agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon the Borrower or any of its
properties or assets; or (c) require, or result in, the creation or imposition
of any Lien on any asset of Borrower, other than Liens in favor of the Bank
created pursuant to this Agreement.
     7.5. Ownership of Properties; Liens. The Borrower is the sole owner all of
its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like), other than Permitted Liens.
     7.6. Equity Ownership. All issued and outstanding Capital Securities of the
Borrower and each of its Subsidiaries are duly authorized and validly issued,
fully paid, non-assessable, and free and clear of all Liens other than those in
favor of the Bank, if any. As of the date hereof, there are no pre-emptive or
other outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of the Borrower and each of its Subsidiaries.
     7.7. Intellectual Property. The Borrower owns and possesses or has a
license or other right to use all Intellectual Property, as are necessary for
the conduct of the businesses of the Borrower, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect upon the Borrower, and no material claim has been asserted and is pending
by any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property nor does the Borrower
know of any valid basis for any such claim.
     7.8. Financial Statements. All financial statements submitted to the Bank
have been prepared in accordance with sound accounting practices and GAAP on a
basis, except as otherwise noted therein, consistent with the previous fiscal
year and present fairly the financial condition of the Borrower and the results
of the operations for the Borrower as of such date and for the periods
indicated. Since the date of the most recent financial statement submitted by
the Borrower to the Bank, there has been no change in the financial condition or
in the assets or liabilities of the Borrower having a Material Adverse Effect on
the Borrower.
     7.9. Litigation and Contingent Liabilities. There is no litigation,
arbitration proceeding, demand, charge, claim, petition or governmental
investigation or proceeding pending, or threatened, against the Borrower, which,
if adversely determined, which might reasonably be expected to have a Material
Adverse Effect upon the Borrower, except as set forth in Schedule 7.9. Other
than any liability incident to such litigation or proceedings, the Borrower has
no material guarantee obligations, contingent liabilities, liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not fully-reflected or
fully reserved for in the most recent audited financial statements delivered
pursuant to subsection 8.8(a) or fully-reflected or fully reserved for in the
most recent quarterly financial statements delivered pursuant to subsection
8.8(b) and not permitted by Section 9.1.

27



--------------------------------------------------------------------------------



 



     7.10. Event of Default. No Event of Default exists or would result from the
incurrence by the Borrower of any of the Obligations hereunder or under any of
the other Loan Document, and the Borrower is not in default (without regard to
grace or cure periods) under any other contract or agreement to which it is a
party, which would result in a Material Adverse Effect to the Borrower.
     7.11. Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or proceeding (or threatened
litigation or proceeding or basis therefor) exists which (a) would have a
Material Adverse Effect upon the Borrower, or (b) would constitute an Event of
Default.
     7.12. Environmental Laws and Hazardous Substances. The Borrower will comply
in all material respects with all Environmental Laws and will obtain all
licenses, permits, certificates, approvals and similar authorizations
thereunder. There has been no investigation, proceeding, complaint, order,
directive, claim, citation or notice by any governmental authority or any other
Person, nor is any pending or, to the best of the Borrower’s knowledge,
threatened, and the Borrower shall immediately notify the Bank upon becoming
aware of any such investigation, proceeding, complaint, order, directive, claim,
citation or notice, and shall take prompt and appropriate actions to respond
thereto, with respect to any non-compliance with, or violation of, the
requirements of any Environmental Law by the Borrower or the release, spill or
discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material or any other environmental, health or safety
matter, which affects the Borrower or its business, operations or assets or any
properties at which the Borrower has transported, stored or disposed of any
Hazardous Substances. The Borrower has no material liability, contingent or
otherwise, in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Substances or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Material. The Borrower further agrees to allow the Bank or its agent access to
the properties of the Borrower to confirm compliance with all Environmental
Laws, and the Borrower shall, following determination by the Bank that there is
non-compliance, or any condition which requires any action by or on behalf of
the Borrower in order to avoid any non-compliance, with any Environmental Law,
at the Borrower’s sole expense, cause an independent environmental engineer
acceptable to the Bank to conduct such tests of the relevant site as are
appropriate, and prepare and deliver a report setting forth the result of such
tests, a proposed plan for remediation and an estimate of the costs thereof.
     7.13. Solvency, etc. As of the date hereof, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each Loan
hereunder and the use of the proceeds thereof, (a) the fair value of the
Borrower’s assets is greater than the amount of its liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated as required under the Section 548 of the Bankruptcy
Code, (b) the present fair saleable value of the Borrower’s assets is not less
than the amount that will be required to pay the probable liability on its debts
as they become absolute and matured, (c) the

28



--------------------------------------------------------------------------------



 



Borrower is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) the Borrower does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay as such debts and liabilities mature, and (e) the Borrower is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.
     7.14. ERISA Obligations. All Employee Plans of the Borrower meet the
minimum funding standards of Section 302 of ERISA and 412 of the Internal
Revenue Code where applicable, and each such Employee Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Plans and no “Reportable Event” or “Prohibited Transaction” (as such
terms are defined in ERISA), has occurred with respect to any such Employee
Plans, unless approved by the appropriate governmental agencies. The Borrower
has promptly paid and discharged all obligations and liabilities arising under
the Employee Retirement Income Security Act of 1974 (“ERISA”) of a character
which if unpaid or unperformed might result in the imposition of a Lien against
any of its properties or assets.
     7.15. Labor Relations. Except as could not reasonably be expected to have a
Material Adverse Effect, (i) there are no strikes, lockouts or other labor
disputes against the Borrower or threatened, (ii) hours worked by and payment
made to employees of the Borrower have not been in violation of the Fair Labor
Standards Act or any other applicable law, and (ii) no unfair labor practice
complaint is pending against the Borrower or threatened before any governmental
authority.
     7.16. Security Interest. This Agreement creates a valid security interest
in favor of the Bank in the Collateral and, when properly perfected by filing in
the appropriate jurisdictions, or by possession or Control of such Collateral by
the Bank or delivery of such Collateral to the Bank, shall constitute a valid,
perfected, first-priority security interest in such Collateral.
     7.17. Lending Relationship. The relationship hereby created between the
Borrower and the Bank is and has been conducted on an open and arm’s length
basis in which no fiduciary relationship exists, and the Borrower has not relied
and is not relying on any such fiduciary relationship in executing this
Agreement and in consummating the Loans. The Bank represents that it will
receive any Note payable to its order as evidence of a bank loan.
     7.18. Business Loan. The Loans, including interest rate, fees and charges
as contemplated hereby, (i) are business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, the Borrower or any property
securing the Loans.

29



--------------------------------------------------------------------------------



 



     7.19. Taxes. The Borrower has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes, governmental
charges and assessments due and payable with respect to such returns, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP.
To Borrower’s knowledge, there is no controversy or objection pending, or
threatened in respect of any tax returns of the Borrower.
     7.20. Compliance with Regulation U. No portion of the proceeds of the Loans
shall be used by the Borrower, or any Affiliate of the Borrower, either directly
or indirectly, for the purpose of purchasing or carrying any margin stock,
within the meaning of Regulation U as adopted by the Board of Governors of the
Federal Reserve System or any successor thereto.
     7.21. Governmental Regulation. The Borrower is not subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
ICC Termination Act of 1995 or the Investment Company Act of 1940 or to any
federal or state statute or regulation limiting its ability to incur
indebtedness for borrowed money.
     7.22. Bank Accounts. All Deposit Accounts and operating bank accounts of
the Borrower and its Subsidiaries are located at the Bank and the Borrower has
no other Deposit Accounts except those listed on Schedule 7.22 attached hereto.
     7.23. Place of Business. The principal place of business and books and
records of the Borrower is set forth in the preamble to this Agreement.
     7.24. Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Borrower to the Bank for purposes of, or in connection with, this
Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Borrower to the Bank
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Bank that any
projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).
     7.25. Letters of Credit. Existing letters of credit for the benefit of the
Borrower issued under that certain Loan and Security Agreement by and among LBC,
United Bio Energy Fuels, LLC and Ingredients dated as of November 4, 2004 will
be deemed for all purposes to have been issued pursuant to this Agreement,
provided that any fees accruing with respect to the existing letters of credit
will be payable in accordance with the agreements governing such letters of
credit. Said letters of credit are described on Schedule 7.25 attached hereto.
     7.26. Reserved.

30



--------------------------------------------------------------------------------



 



Section 8. AFFIRMATIVE COVENANTS.
     8.1. Compliance with Bank Regulatory Requirements; Increased Costs. If the
Bank shall reasonably determine that any Regulatory Change, or compliance by the
Bank or any Person controlling the Bank with any request or directive (whether
or not having the force of law) of any governmental authority, central bank or
comparable agency has or would have the effect of reducing the rate of return on
the Bank’s or such controlling Person’s capital as a consequence of the Bank’s
obligations hereunder or under any Letter of Credit to a level below that which
the Bank or such controlling Person could have achieved but for such Regulatory
Change or compliance (taking into consideration the Bank’s or such controlling
Person’s policies with respect to capital adequacy) by an amount deemed by the
Bank or such controlling Person to be material or would otherwise reduce the
amount of any sum received or receivable by the Bank under this Agreement or
under any Note with respect thereto, then from time to time, upon demand by the
Bank (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail),
the Borrower shall pay directly to the Bank or such controlling Person such
additional amount as will compensate the Bank for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is one
hundred eighty days (180) days prior to the date on which the Bank first made
demand therefor.
     8.2. Borrower Existence. The Borrower shall at all times (a) preserve and
maintain its existence and good standing in the jurisdiction of its
organization, (b) preserve and maintain its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect), and (c) continue as a going concern in the business
which the Borrower is presently conducting. If the Borrower does not have an
Organizational Identification Number and later obtains one, the Borrower shall
promptly notify the Bank of such Organizational Identification Number.
     8.3. Compliance With Laws. The Borrower shall use the proceeds of the Loans
for working capital and other general corporate or business purposes not in
contravention of any requirements of law and not in violation of this Agreement,
and shall comply in all material respects, including the conduct of its business
and operations and the use of its properties and assets, with all applicable
laws, rules, regulations, decrees, orders, judgments, licenses and permits,
except where failure to comply could not reasonably be expected to have a
Material Adverse Effect. In addition, and without limiting the foregoing
sentence, the Borrower shall (a) ensure, and cause each Subsidiary to ensure,
that no person who owns a controlling interest in or otherwise controls the
Borrower or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Loans to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto, and (c) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act (“BSA”)
laws and regulations, as amended.

31



--------------------------------------------------------------------------------



 



     8.4. Payment of Taxes and Liabilities. The Borrower shall pay and
discharge, prior to delinquency and before penalties accrue thereon, all
property and other taxes, and all governmental charges or levies against it or
any of the Collateral, as well as claims of any kind which, if unpaid, could
become a Lien on any of its property; provided that the foregoing shall not
require the Borrower to pay any such tax or charge so long as it shall contest
the validity thereof in good faith by appropriate proceedings and shall set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and, in the case of a claim which could become a Lien on any of the
Collateral, such contest proceedings stay the foreclosure of such Lien or the
sale of any portion of the Collateral to satisfy such claim.
     8.5. Maintain Property. The Borrower shall at all times maintain, preserve
and keep its plant, properties and Equipment, including any Collateral, in good
repair, working order and condition, and shall from time to time make all
needful and proper repairs, renewals, replacements, and additions thereto so
that at all times the efficiency thereof shall be fully preserved and
maintained. The Borrower shall permit the Bank to examine and inspect such
plant, properties and Equipment, including any Collateral, at all reasonable
times upon three (3) business day’s written notice unless an Event of Default
exists.
     8.6. Maintain Insurance. The Borrower shall at all times maintain with
insurance companies reasonably acceptable to the Bank, such insurance coverage
as may be required by any law or governmental regulation or court decree or
order applicable to it and such other insurance, to such extent and against such
hazards and liabilities, including employers’, public and professional liability
risks, as is customarily maintained by companies similarly situated, and shall
have insured amounts no less than, and deductibles no higher than, are
reasonably acceptable to the Bank. The Borrower shall furnish to the Bank a
certificate setting forth in reasonable detail the nature and extent of all
insurance maintained by the Borrower, which shall be reasonably acceptable in
all respects to the Bank. The Borrower shall cause each issuer of an insurance
policy to provide the Bank with an endorsement (i) showing the Bank as lender’s
loss payee with respect to each policy of property or casualty insurance; and
(ii) providing that thirty (30) days notice will be endeavored to be given to
the Bank prior to any cancellation of, material reduction or change in coverage
provided by or other material modification to such policy. The Borrower shall
execute and deliver to the Bank a collateral assignment, in form and substance
satisfactory to the Bank, of each business interruption insurance policy
maintained by the Borrower.
     In the event the Borrower either fails to provide the Bank with evidence of
the insurance coverage required by this Section or at any time hereafter shall
fail to obtain or maintain any of the policies of insurance required above, or
to pay any premium in whole or in part relating thereto, then the Bank, without
waiving or releasing any obligation or default by the Borrower hereunder, may at
any time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto, which the Bank deems advisable. This insurance coverage
(a) may, but need not, protect the Borrower’s interests in such property,
including the Collateral, and (b) may not pay any claim made by, or against, the
Borrower in connection with such property, including the Collateral. The
Borrower may later cancel any such insurance purchased by the Bank, but only
after providing the Bank with evidence that the Borrower has obtained the
insurance coverage

32



--------------------------------------------------------------------------------



 



required by this Section. If the Bank purchases insurance for the Collateral,
the Borrower will be responsible for the costs of that insurance, including
interest and any other charges that may be imposed with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the principal amount of
the Loans owing hereunder. The costs of the insurance may be more than the cost
of the insurance the Borrower may be able to obtain on its own.
     8.7. ERISA Liabilities; Employee Plans. The Borrower shall (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
any such Employee Plans, unless such withdrawal can be effected or such Employee
Plans can be terminated without liability in excess of $1,000,000 to the
Borrower; (ii) make contributions to all of such Employee Plans in a timely
manner and in a sufficient amount to comply with the standards of ERISA;
including the minimum funding standards of ERISA; (iii) comply with all material
requirements of ERISA which relate to such Employee Plans; (iv) notify the Bank
immediately upon receipt by the Borrower of any notice concerning the imposition
of any withdrawal liability in excess of $1,000,000 or of the institution of any
proceeding or other action which may result in the termination of any such
Employee Plans or the appointment of a trustee to administer such Employee
Plans; (v) promptly advise the Bank of the occurrence of any “Reportable Event”
or “Prohibited Transaction” (as such terms are defined in ERISA), with respect
to any such Employee Plans; and (vi) amend any Employee Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 to the extent necessary to keep the Employee Plan qualified, and to cause
the Employee Plan to be administered and operated in a manner that does not
cause the Employee Plan to lose its qualified status.
     8.8. Financial Statements. The Borrower shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP, and shall furnish to the Bank or its
authorized representatives such information regarding the business affairs,
operations and financial condition of the Borrower, including:
     (a) promptly when available, and in any event, within ninety (90) days
after the close of each of its fiscal years, a copy of the annual unaudited
financial statements of the Borrower, including balance sheet, statement of
income and retained earnings, statement of cash flows for the fiscal year then
ended and such other information (including nonfinancial information) as the
Bank may reasonably request, in reasonable detail, prepared and certified
without adverse reference to going concern value and without qualification by
Guarantor; and
     (b) promptly when available, and in any event, within thirty (30) days
following the end of each fiscal quarter, a copy of the financial statements of
the Borrower regarding such fiscal quarter, including balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal quarter
then ended and such other information (including nonfinancial information) as
the Bank may request, in reasonable detail, prepared and certified as true and
correct by the Borrower’s treasurer or chief financial officer.

33



--------------------------------------------------------------------------------



 



No change with respect to such accounting principles shall be made by the
Borrower without giving prior notification to the Bank. The Borrower represents
and warrants to the Bank that the financial statements delivered to the Bank at
or prior to the execution and delivery of this Agreement and to be delivered at
all times thereafter accurately reflect and will accurately reflect the
financial condition of the Borrower. The Bank shall have the right at all times
during business hours to inspect the books and records of the Borrower and make
extracts therefrom.
     8.9. Guarantor Financial Statements. The Borrower shall furnish, or cause
to be furnished, to the Bank or its authorized representatives such information
regarding the business affairs, operations and financial condition of the
Guarantor, including:
     (a) promptly when available, and in any event, within one hundred twenty
(120) days after the close of each of its fiscal years, a copy of the annual
audited financial statements of the Guarantor, including balance sheet,
statement of income and retained earnings, statement of cash flows for the
fiscal year then ended and such other information (including nonfinancial
information) as the Bank may reasonably request, in reasonable detail, prepared
and certified without adverse reference to going concern value and without
qualification by an independent auditor of recognized standing, selected by the
Guarantor and reasonably acceptable to the Bank / as accurate by the Borrower’s
treasurer or chief financial officer; and
     (b) promptly when available, and in any event, within forty five (45) days
following the end of each fiscal quarter, a copy of the financial statements of
the Guarantor regarding such fiscal quarter, including balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal quarter
then ended and such other information (including nonfinancial information) as
the Bank may request, in reasonable detail, prepared and certified as true and
correct by the Guarantor’s treasurer or chief financial officer.
Notwithstanding the above, the Guarantor shall be deemed to have satisfied, in
full, the terms of this Section 8.9 by delivering to the Bank the annual and
quarterly financial statements in compliance with Sections 11.2.1 and 11.2.2 of
the 2006 Amended and Restated Credit Agreement dated May 18, 2006 with Guarantor
as the borrower and Bank as a syndication party so long as the Bank remains a
syndication party thereunder. Delivery of the Guarantor’s Form 10-K and 10-Q as
prepared and filed in accordance with the requirements of the Securities
Exchange Commission shall be deemed to satisfy the requirements hereunder.
     8.10. Supplemental Financial Statements. The Borrower shall immediately
upon receipt thereof, provide to the Bank copies of interim and supplemental
reports if any, submitted to the Borrower by independent accountants in
connection with any interim audit or review of the books of the Borrower.
     8.11. Reserved.

34



--------------------------------------------------------------------------------



 



     8.12. Reserved.
     8.13. Reserved.
     8.14. Covenant Compliance Certificate. The Borrower shall,
contemporaneously with the furnishing of the financial statements pursuant to
Section 8.8, deliver to the Bank a duly completed compliance certificate, dated
the date of such financial statements and certified as true and correct by an
appropriate officer of the Borrower, containing a computation of each of the
financial covenants set forth in Section 10 and stating that the Borrower has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such Event of Default or
Unmatured Event of Default describing it and the steps, if any, being taken to
cure it.
     8.15. Reserved.
     8.16. Other Reports. The Borrower shall, within such period of time as the
Bank may specify, deliver to the Bank such other schedules and reports as the
Bank may require.
     8.17. Reserved.
     8.18. Intellectual Property. The Borrower shall maintain, preserve and
renew all Intellectual Property necessary for the conduct of its business as and
where the same is currently located as heretofore or as hereafter conducted by
it.
     8.19. Notice of Proceedings. The Borrower, promptly upon becoming aware,
shall give written notice to the Bank of any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrower to the Bank which has been instituted or, to the knowledge of the
Borrower, is threatened against the Borrower or to which any of its properties
is subject which might reasonably be expected to have a Material Adverse Effect.
     8.20. Notice of Event of Default or Material Adverse Effect. The Borrower
shall, immediately after the commencement thereof, give notice to the Bank in
writing of the occurrence of any Event of Default or the occurrence of any
condition or event having a Material Adverse Effect.
     8.21. Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred and not been
properly remedied on any real property or any other assets of the Borrower, the
Borrower shall cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, the Borrower shall comply with any Federal or state judicial or
administrative order requiring the performance at any real property of the
Borrower of activities in response to the release or threatened release of a
Hazardous Substance. To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Borrower shall dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.

35



--------------------------------------------------------------------------------



 



     8.22. Further Assurances. The Borrower shall take such actions as are
necessary or as the Bank may reasonably request from time to time to ensure that
the Obligations under the Loan Documents are secured by substantially all of the
assets of the Borrower, in each case as the Bank may determine, including
(a) the execution and delivery of security agreements, pledge agreements,
mortgages, deeds of trust, financing statements and other documents, and the
filing or recording of any of the foregoing, and (b) the delivery of
certificated securities and other collateral with respect to which perfection is
obtained by possession.
     8.23. Banking Relationship. The Borrower covenants and agrees, at all times
during the term of this Agreement, to utilize the Bank as its primary bank of
account and depository for all financial services, including all receipts,
disbursements, cash management and related service.
     8.24. Non-Utilization Fee. The Borrower agrees to pay to the Bank a
non-utilization fee equal to one-quarter of one percent (0.25%) of the total of
(a) the Revolving Loan Commitment, minus (b) the sum of (i) the daily average of
the aggregate principal amount of all Revolving Loans outstanding, plus (ii) the
daily average of the aggregate amount of the Letter of Credit Obligations, which
non- utilization fee shall be (A) calculated on the basis of a year consisting
of 360 days, (B) paid for the actual number of days elapsed, and (C) payable
monthly in arrears on the last day of each month, commencing on September 30,
2006, and on the Revolving Loan Maturity Date.
     8.25. Reserved.
     8.26. Prepayment Fee. If, prior to the Revolving Loan Maturity Date,
Borrower prepays all of the Obligations and this Agreement is terminated,
Borrower agrees to pay to Bank as a prepayment fee (i) two percent (2%) of
$13,000,000.00 if such prepayment occurs more than one (1) year prior to the
Revolving Loan Maturity Date or (ii) one percent (1%) of $13,000,000.00 if such
prepayment occurs one (1) year or less than one (1) year prior to the Revolving
Loan Maturity Date.
Section 9. NEGATIVE COVENANTS.
     9.1. Debt. The Borrower shall not, either directly or indirectly, create,
assume, incur or have outstanding any Debt (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any debt or obligation of any other Person, except:
     (a) the Obligations under this Agreement and the other Loan Documents;
     (b) obligations of the Borrower for Taxes, assessments, municipal or other
governmental charges;
     (c) obligations of the Borrower for accounts payable, other than for money
borrowed, incurred in the ordinary course of business;

36



--------------------------------------------------------------------------------



 



     (d) Debt of the Borrower to any domestic Wholly-Owned Subsidiary not to
exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00) in the aggregate,
or Debt of any domestic Wholly-Owned Subsidiary to the Borrower or another
domestic Wholly-Owned Subsidiary not to exceed Five Hundred Thousand and 00/100
Dollars ($500,000.00) in the aggregate; provided that such Debt shall be
evidenced by a note in form and substance reasonably satisfactory to the Bank
and pledged and delivered to the Bank pursuant to the Loan Documents as
additional collateral security for the Obligations, and the obligations under
such note shall be Subordinated Debt;
     (e) Hedging Obligations incurred in favor of the Bank, an Affiliate thereof
or a Person for bona fide hedging purposes and not for speculation;
     (f) Capitalized Lease Obligations, provided that the aggregate amount of
all such Debt outstanding at any time shall not exceed Fifty Thousand and 00/100
Dollars ($50,000.00) in the aggregate;
     (g) Debt for Capital Expenditures incurred after the date of this Agreement
not to exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00) during the
term of this Agreement;
     (h) Debt described on Schedule 9.1 and any extension, renewal or
refinancing thereof so long as the principal amount thereof is not increased;
     (i) other unsecured subordinated Debt, in addition to the Debt listed
above, in an aggregate amount outstanding at any time not to exceed Fifty
Thousand and 00/100 Dollars ($50,000.00).
     (j) any Debt of the Borrower to the Guarantor or US BioEnergy Corporation
so long as such Debt is subordinate to this Loan, is unsecured and not in excess
of Two Million and 00/100 Dollars ($2,000,000) and is subject to the execution
and delivery of a subordination agreement signed by Guarantor and/or U.S. Bio
Energy Corporation in a mutually agreeable form similar to the agreement
attached as Schedule 9.1(j).
     9.2. Encumbrances. The Borrower shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of the Borrower, whether owned at the date
hereof or hereafter acquired, except for Permitted Liens.
     9.3. Investments. The Borrower shall not, either directly or indirectly,
make or have outstanding any Investment, except:
     (a) contributions by the Borrower to the capital of any Wholly-Owned
Subsidiary which have granted a first perfected security interest in all of
its/their assets in favor of the Bank, or by any Subsidiary to the capital of
any other domestic Wholly-Owned Subsidiary;

37



--------------------------------------------------------------------------------



 



     (b) Investments constituting Debt permitted by Section 9.1;
     (c) Contingent Liabilities constituting Debt permitted by Section 9.1 or
Liens permitted by Section 9.2;
     (d) Cash Equivalent Investments;
     (e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued to
third parties) which are maintained with any bank other than the Bank shall not
at any time exceed $50,000.00;
     (f) Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors; and
     (g) Investments listed on Schedule 9.3 as of the Closing Date.
     (h) Investments in addition to those permitted by clauses (a) through
(g) above, in an aggregate amount not to exceed One Million and 00/100 Dollars
($1,000,000.00).
provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by subsections (b) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.
     9.4. Reserved.
     9.5. Reserved.
     9.6. Distributions. The Borrower may make the following distributions using
a maximum of seventy-five percent (75%) of the previous fiscal year’s Net Income
(hereinafter the “75% Cap”): (a) make any distribution or dividend (other than
stock dividends), whether in cash or otherwise, to any of its equityholders,
(b) purchase or redeem any of its equity interests or any warrants, options or
other rights in respect thereof, (c) set aside funds for any of the foregoing.
The 75% Cap does not apply to the following distributions: (i) any Subsidiary
may pay dividends or make other distributions to the Borrower; (ii) so long as
no Event of Default or Unmatured Event of Default exists or would result
therefrom Borrower may, pay or prepay interest on, principal of, premium, if
any, redemption, conversion, exchange, purchase, retirement, defeasance, sinking
fund or any other payment in respect of any Subordinated Debt; (iii) the
Borrower may make quarterly distributions to each of its members in an amount
not greater than the quarterly estimated income tax payments required to be made
by each such

38



--------------------------------------------------------------------------------



 



member based upon the income of such member accruing due to the operations of
the Borrower and the resulting federal tax liability of such member; and
(iv) Borrower may pay any management fees or similar fees to any of its
equityholders or any Affiliate thereof pursuant to that certain Management
Agreement dated March 31, 2006. In the event that the aggregate amount of such
quarterly distributions to any member for estimated federal income tax payments
in any tax year is less than the actual annual federal income tax liability of
such member in such tax year based upon the income of such member accruing due
to the operations of the Borrower, the Borrower may make an additional
distribution to such member in the amount of such deficit with the first
quarterly distribution for the immediately following calendar year. In the event
that the aggregate amount of such quarterly distributions to any member for
estimated federal income tax payments exceeds the actual annual federal income
tax liability of such member based upon the income of such member accruing due
to the operations of the Borrower, the failure of such member, within one
hundred twenty (120) days after the determination of such member’s annual
federal income tax liability, to make a member contribution of capital to the
Borrower in the amount of such excess shall be an Event of Default under this
Agreement.
     9.7. Transactions with Affiliates. The Borrower shall not, directly or
indirectly, enter into or permit to exist any transaction with any of its
Affiliates or with any director, officer or employee of the Borrower other than
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrower and upon fair and reasonable terms
which are fully disclosed to the Bank upon the Bank’s reasonable request and are
no less favorable to the Borrower than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate of the Borrower.
     9.8. Unconditional Purchase Obligations. The Borrower shall not enter into
or be a party to any contract for the purchase of materials, supplies or other
property or services if such contract requires that payment be made by it
regardless of whether delivery is ever made of such materials, supplies or other
property or services.
     9.9. Cancellation of Debt. The Borrower shall not cancel any claim or debt
owing to it, except for reasonable consideration or in the ordinary course of
business.
     9.10. Inconsistent Agreements. The Borrower shall not enter into any
agreement containing any provision which would (a) be violated or breached by
any borrowing by the Borrower hereunder or by the performance by the Borrower or
any Subsidiary of any of its Obligations hereunder or under any other Loan
Document, (b) prohibit the Borrower or any Subsidiary from granting to the Bank
a Lien on any of its assets or (c) create or permit to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (i) pay
dividends or make other distributions to the Borrower or any other Subsidiary,
or pay any Debt owed to the Borrower or any other Subsidiary, (ii) make loans or
advances to the Borrower or any other Subsidiary, or (iii) transfer any of its
assets or properties to the Borrower or any other Subsidiary, other than
(A) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder, (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt, and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

39



--------------------------------------------------------------------------------



 



     9.11. Use of Proceeds. Neither the Borrower nor any of its Subsidiaries or
Affiliates shall use any portion of the proceeds of the Loans, either directly
or indirectly, for the purpose of purchasing any securities underwritten by ABN
AMRO Incorporated, LaSalle Bank Financial Services, Inc., or any other Affiliate
of the Bank.
     9.12. Bank Accounts. The Borrower shall not establish any new Deposit
Accounts or other bank accounts, other than Deposit Accounts or other bank
accounts established at or with the Bank.
     9.13. Business Activities; Change of Legal Status and Organizational
Documents. The Borrower shall not (a) engage in any line of business other than
the businesses engaged in on the date hereof and businesses reasonably related
thereto, (b) change its name, its Organizational Identification Number, if it
has one, its type of organization, its jurisdiction of organization or other
legal structure, or (b) permit its charter, bylaws or other organizational
documents to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of the Bank.
Section 10. FINANCIAL COVENANTS.
     10.1. Net Worth. As of the end of each of its fiscal quarters, the Borrower
shall maintain Net Worth in an amount not less than Two Million and 00/100
Dollars ($2,000,000) plus twenty-five percent (25%) of the aggregate
consolidated Net Income commencing with the fiscal quarter ending August 31,
2006, provided, however, that at any given time the Net Worth may not be less
than Two Million and 00/100 Dollars ($2,000,000)
     10.2. Reserved.
     10.3. Reserved.
     10.4. Reserved.
     10.5. Reserved.
     10.6. Reserved.
     10.7. Reserved.
     10.8. Reserved.
     10.9. Reserved.
     10.10. Reserved.

40



--------------------------------------------------------------------------------



 



     10.11. Working Capital. At all times the Borrower shall maintain Working
Capital of at least One Million and 00/100 Dollars ($1,000,000.00).
     10.12. Reserved.
Section 11. EVENTS OF DEFAULT.
     The Borrower, without notice or demand of any kind, shall be in default
under this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).
     11.1. Nonpayment of Obligations. Any amount due and owing on any Note or
any of the Obligations, whether by its terms or as otherwise provided herein, is
not paid when due.
     11.2. Misrepresentation. Any oral or written warranty, representation,
certificate or statement of the Borrower in this Agreement or the other Loan
Documents which shall be false in any material respect when made or at any time
thereafter, or if any financial data or any other financial information now or
hereafter furnished to the Bank by or on behalf of the Borrower shall prove to
be false, inaccurate or misleading in any material respect.
     11.3. Nonperformance. Any failure to perform or default in the performance
of any covenant, condition or agreement contained in this Agreement and, if
capable of being cured, such failure to perform or default in performance
continues for a period of [thirty (30)] days after the Borrower receives notice
or knowledge from the Bank of such failure to perform or default in performance,
or in the other Loan Documents or any other agreement with the Bank and such
failure to perform or default in performance continues beyond any applicable
grace or cure period. Notwithstanding this provision, there shall be no cure
period for a breach of any covenant under Section 9 of this Agreement.
     11.4. Default under Loan Documents. A default under any of the other Loan
Documents, all of which covenants, conditions and agreements contained therein
are hereby incorporated in this Agreement by express reference, shall be and
constitute an Event of Default under this Agreement and any other of the
Obligations.
     11.5. Default under Other Debt. Any default by any Borrower in the payment
of any Debt in excess of $200,000 for any other obligation beyond any period of
grace provided with respect thereto or in the performance of any other term,
condition or covenant contained in any agreement (including any capital or
operating lease or any agreement in connection with the deferred purchase price
of property) under which any such obligation is created, the effect of which
default is to cause or permit the holder of such obligation (or the other party
to such other agreement) to cause such obligation to become due prior to its
stated maturity or terminate such other agreement.
     11.6. Other Material Obligations. Any default in the payment when due, or
in the performance or observance of, any material obligation of, or condition
agreed to by Borrower with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.

41



--------------------------------------------------------------------------------



 



     11.7. Bankruptcy, Insolvency, etc. Any Obligor becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Obligor applies for, consents to, or acquiesces
in the appointment of a trustee, receiver or other custodian for such Obligor or
any property thereof, or makes a general assignment for the benefit of
creditors; or, in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for any Obligor or for a
substantial part of the property of any thereof and is not discharged within
sixty (60) days; or any bankruptcy, reorganization, debt arrangement, or other
case or proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of any Obligor, and if such case
or proceeding is not commenced by such Obligor, it is consented to or acquiesced
in by such Obligor, or remains undismissed for sixty (60) days; or any Obligor
takes any action to authorize, or in furtherance of, any of the foregoing.
     11.8. Judgments. The entry of any final judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien (except any Permitted
Liens) in an amount exceeding $500,000, after applying the contribution by US
BioEnergy, Corporation required to be paid to Borrower pursuant to that certain
Purchase Agreement dated March 31, 2006 by and between CHS Inc. and United
BioEnergy, LLC, against any Obligor which is not fully covered by insurance.
     11.9. Change in Control. The occurrence of any Change in Control.
     11.10. Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof, (i) bonded over to the
satisfaction of the Bank and appealed, (ii) vacated, or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of the Bank acting in good faith, to become unsatisfactory as to value
or character, or which causes the Bank to reasonably believe that it is insecure
and that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the
failure by the Borrower to do any act deemed reasonably necessary by the Bank to
preserve and maintain the value and collectability of the Collateral.
     11.11. Material Adverse Effect. The occurrence of any development,
condition or event which has a Material Adverse Effect on the Borrower.
     11.12. Guaranty. There is a discontinuance by the Guarantor of the Guaranty
or the Guarantor shall contest the validity of such Guaranty.

42



--------------------------------------------------------------------------------



 



     11.13. Guarantor Events of Default. Any Event of Default by Guarantor,
which is not waived, and as such Event of Default is defined under the Amended
and Restated Credit Agreement dated May 18, 2006 with Guarantor as the borrower
and the Bank as a syndicated party so long as the Bank remains a syndicated
party thereunder.
     11.14. Reserved.
Section 12. REMEDIES.
     Upon the occurrence of an Event of Default, the Bank shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity. Without limiting the generality of the
foregoing, the Bank may, at its option upon the occurrence of an Event of
Default, declare its commitments to the Borrower to be terminated and all
Obligations to be immediately due and payable, provided, however, that upon the
occurrence of an Event of Default under Section 11.7, all commitments of the
Bank to the Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of the Bank. The Borrower hereby waives any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Bank’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of any of the Borrower or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary. In addition
to the foregoing:
     12.1. Possession and Assembly of Collateral. The Bank may, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which the Bank already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may at any time enter into any of the Borrower’s premises
where any of the Collateral may be or is supposed to be, and search for, take
possession of, remove, keep and store any of the Collateral until the same shall
be sold or otherwise disposed of and the Bank shall have the right to store and
conduct a sale of the same in any of the Borrower’s premises without cost to the
Bank. At the Bank’s request, the Borrower will, at the Borrower’s sole expense,
assemble the Collateral and make it available to the Bank at a place or places
to be designated by the Bank which is reasonably convenient to the Bank and the
Borrower.
     12.2. Sale of Collateral. The Bank may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as the Bank may deem
proper, and the Bank may purchase any or all of the Collateral at any such sale.
The Borrower acknowledges that the Bank may be unable to effect a public sale of
all or any portion of the Collateral because of certain legal and/or practical
restrictions and provisions which may be applicable to the Collateral and,
therefore, may be compelled to resort to one or more private sales to a
restricted group of offerees and purchasers. The Borrower consents to any such
private sale so made even though at places and upon terms less favorable than if
the Collateral were sold at public sale. The Bank

43



--------------------------------------------------------------------------------



 



shall have no obligation to clean-up or otherwise prepare the Collateral for
sale. The Bank may apply the net proceeds, after deducting all costs, expenses,
attorneys’ and paralegals’ fees incurred or paid at any time in the collection,
protection and sale of the Collateral and the Obligations, to the payment of any
Note and/or any of the other Obligations, returning the excess proceeds, if any,
to the Borrower. The Borrower shall remain liable for any amount remaining
unpaid after such application, with interest at the Default Rate. Any
notification of intended disposition of the Collateral required by law shall be
conclusively deemed reasonably and properly given if given by the Bank at least
ten (10) calendar days before the date of such disposition. The Borrower
consents to releases of the Collateral at any time (including prior to default)
and to sales of the Collateral in groups, parcels or portions, or as an
entirety, as the Bank shall deem appropriate. The Borrower expressly absolves
the Bank from any loss or decline in market value of any Collateral by reason of
delay in the enforcement or assertion or nonenforcement of any rights or
remedies under this Agreement.
     12.3. Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Bank to exercise remedies in a commercially reasonable
manner, the Borrower acknowledges and agrees that it is not commercially
unreasonable for the Bank (a) to fail to incur expenses reasonably deemed
significant by the Bank to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
including any warranties of title, (k) to purchase insurance or credit
enhancements to insure the Bank against risks of loss, collection or disposition
of Collateral or to provide to the Bank a guaranteed return from the collection
or disposition of Collateral, or (l) to the extent deemed appropriate by the
Bank, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Bank in the collection or disposition of
any of the Collateral. The Borrower acknowledges that the purpose of this
section is to provide non-exhaustive indications of what actions or omissions by
the Bank would not be commercially unreasonable in the Bank’s exercise of
remedies against the Collateral and that other actions or omissions by the Bank
shall not be deemed commercially unreasonable solely on account of not being
indicated in this section. Without limitation upon the foregoing, nothing
contained in this section shall be construed to grant any rights to the Borrower
or to impose any duties on the Bank that would not have been granted or imposed
by this Agreement or by applicable law in the absence of this section.

44



--------------------------------------------------------------------------------



 



     12.4. UCC and Offset Rights. The Bank may exercise, from time to time, any
and all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between the
Borrower and the Bank, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys’ and
paralegals’ fees, and in such order of application as the Bank may, from time to
time, elect, any indebtedness of the Bank to the Borrower, however created or
arising, including balances, credits, deposits, accounts or moneys of the
Borrower in the possession, control or custody of, or in transit to the Bank.
     12.5. Additional Remedies. The Bank shall have the right and power to:
     (a) instruct the Borrower, at its own expense, to notify any parties
obligated on any of the Collateral, including any Account Debtors, to make
payment directly to the Bank of any amounts due or to become due thereunder, or
the Bank may directly notify such obligors of the security interest of the Bank,
and/or of the assignment to the Bank of the Collateral and direct such obligors
to make payment to the Bank of any amounts due or to become due with respect
thereto, and thereafter, collect any such amounts due on the Collateral directly
from such Persons obligated thereon;
     (b) enforce collection of any of the Collateral, including any Accounts, by
suit or otherwise, or make any compromise or settlement with respect to any of
the Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;
     (c) take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;
     (d) extend, renew or modify for one or more periods (whether or not longer
than the original period) any Note, any other of the Obligations, any obligation
of any nature of any other obligor with respect to any Note or any of the
Obligations;
     (e) grant releases, compromises or indulgences with respect to any Note,
any of the Obligations, any extension or renewal of any of the Obligations, any
security therefor, or to any other obligor with respect to any Note or any of
the Obligations;
     (f) transfer the whole or any part of securities which may constitute
Collateral into the name of the Bank or the Bank’s nominee without disclosing,
if the Bank so desires, that such securities so transferred are subject to the
security interest of the Bank, and any corporation, association, or any of the
managers or trustees of any trust issuing any of such securities, or any
transfer agent, shall not be bound to inquire, in the event that the Bank or
such nominee makes any further transfer of such securities, or any portion
thereof, as to whether the Bank or such nominee has the right to make such
further transfer, and shall not be liable for transferring the same;

45



--------------------------------------------------------------------------------



 



     (g) vote the Collateral;
     (h) make an election with respect to the Collateral under Section 1111 of
the Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Borrower hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank’s rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
the Borrower, any guarantor or other Person liable to the Bank for the
Obligations; and
     (i) at any time, and from time to time, accept additions to, releases,
reductions, exchanges or substitution of the Collateral, without in any way
altering, impairing, diminishing or affecting the provisions of this Agreement,
the Loan Documents, or any of the other Obligations, or the Bank’s rights
hereunder, under any Note or under any of the other Obligations.
The Borrower hereby ratifies and confirms whatever the Bank may do with respect
to the Collateral and agrees that the Bank shall not be liable for any error of
judgment or mistakes of fact with respect to actions taken in connection with
the Collateral.
     12.6. Attorney-in-Fact. The Borrower hereby irrevocably makes, constitutes
and appoints the Bank (and any officer of the Bank or any Person designated by
the Bank for that purpose) as the Borrower’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Borrower’s name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in
this Agreement, (ii) execute such financing statements and other documents and
to do such other acts as the Bank may require to perfect and preserve the Bank’s
security interest in, and to enforce such interests in the Collateral, and
(iii) carry out any remedy provided for in this Agreement, including endorsing
the Borrower’s name to checks, drafts, instruments and other items of payment,
and proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of the Borrower,
changing the address of the Borrower to that of the Bank, opening all envelopes
addressed to the Borrower and applying any payments contained therein to the
Obligations. The Borrower hereby acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable. The Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.
     12.7. No Marshaling. The Bank shall not be required to marshal any present
or future collateral security (including this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order. To the extent that it lawfully may, the Borrower hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Bank’s rights under this
Agreement or under

46



--------------------------------------------------------------------------------



 



any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Borrower hereby irrevocably waives the benefits of all such
laws.
     12.8. Application of Proceeds. The Bank will within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or any other source, apply the whole or any part thereof
against the Obligations secured hereby. The Bank shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon the Borrower. Any proceeds of any disposition by the Bank of all
or any part of the Collateral may be first applied by the Bank to the payment of
expenses incurred by the Bank in connection with the Collateral, including
attorneys’ fees and legal expenses as provided for in Section 13 hereof.
     12.9. No Waiver. No Event of Default shall be waived by the Bank except in
writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order. The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity. The Borrower agrees
that in the event that the Borrower fails to perform, observe or discharge any
of its Obligations or liabilities under this Agreement or any other agreements
with the Bank, no remedy of law will provide adequate relief to the Bank, and
further agrees that the Bank shall be entitled to seek temporary and permanent
injunctive relief.
     12.10. Letters of Credit. With respect to all Letters of Credit for which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this Section 12, the Borrower shall at such time deposit in a cash
collateral account opened by the Bank an amount equal to the Letter of Credit
Obligations then outstanding. Amounts held in such cash collateral account shall
be applied by the Bank to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
Obligations, in such order of application as the Bank may, in its sole
discretion, from time to time elect. After all such Letters of Credit shall have
expired or been fully drawn upon, all commitments to make Loans hereunder have
terminated and all other Obligations have been indefeasibly satisfied and paid
in full in cash, the balance, if any, in such cash collateral account shall be
returned to the Borrower or such other Person as may be lawfully entitled
thereto.
Section 13. MISCELLANEOUS.
     13.1. Obligations Absolute. None of the following shall affect the
Obligations of the Borrower to the Bank under this Agreement or the Bank’s
rights with respect to the Collateral:

47



--------------------------------------------------------------------------------



 



     (a) acceptance or retention by the Bank of other property or any interest
in property as security for the Obligations;
     (b) release by the Bank of any of the Borrower, the Guarantor or of all or
any part of the Collateral or of any party liable with respect to the
Obligations;
     (c) release, extension, renewal, modification or substitution by the Bank
of any Note, or any note evidencing any of the Obligations, or the compromise of
the liability of the Guarantor of the Obligations; or
     (d) failure of the Bank to resort to any other security or to pursue the
Borrower or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.
     13.2. Entire Agreement. This Agreement and the other Loan Documents (i) are
valid, binding and enforceable against the Borrower and the Bank in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of the Borrower and the Bank. No promises, either
expressed or implied, exist between the Borrower and the Bank, unless contained
herein or therein. This Agreement, together with the other Loan Documents,
supersedes all negotiations, representations, warranties, commitments, term
sheets, discussions, negotiations, offers or contracts (of any kind or nature,
whether oral or written) prior to or contemporaneous with the execution hereof
with respect to any matter, directly or indirectly related to the terms of this
Agreement and the other Loan Documents. This Agreement and the other Loan
Documents are the result of negotiations among the Bank, the Borrower and the
other parties thereto, and have been reviewed (or have had the opportunity to be
reviewed) by counsel to all such parties, and are the products of all parties.
Accordingly, this Agreement and the other Loan Documents shall not be construed
more strictly against the Bank merely because of the Bank’s involvement in their
preparation.
     13.3. Amendments; Waivers. No delay on the part of the Bank in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by the Bank of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by the Bank and
Borrower, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
     13.4. RESERVED.
     13.5. FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR

48



--------------------------------------------------------------------------------



 



IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS;
PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     13.6. WAIVER OF JURY TRIAL. THE BANK AND THE BORROWER, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE,
ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND THE BORROWER ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.
     13.7. Assignability. The Bank may at any time assign the Bank’s rights in
this Agreement, the other Loan Documents, the Obligations, or any part thereof
and transfer the Bank’s rights in any or all of the Collateral, and the Bank
thereafter shall be relieved from all liability with respect to such Collateral.
In addition, the Bank may at any time sell one or more participations in the
Loans. The Borrower may not sell or assign this Agreement, or any other
agreement with the Bank or any portion thereof, either voluntarily or by
operation of law, without the prior written consent of the Bank. This Agreement
shall be binding upon the Bank and the Borrower and their respective assigns and
successors. All references herein to the Borrower shall be deemed to include any
successors, whether immediate or remote.
     13.8. Confirmations. The Borrower and the Bank agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding
under such Note.

49



--------------------------------------------------------------------------------



 



     13.9. Confidentiality. The Bank agrees to use commercially reasonable
efforts (equivalent to the efforts the Bank applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to it by the Borrower or any Obligor, including all
information designated as confidential, and shall not use of disclose any
Obligor’s financial information, confidential or trade secrets without first
obtaining Obligor’s written consent, except that the Bank may disclose such
information (a) to Persons employed or engaged by the Bank in evaluating,
approving, structuring or administering the Loans; (b) to any assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 13.9 (and any such assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (c) as
compelled by law or any federal or state governmental authority, so long as
Borrower or Obligor is promptly notified so that Borrower or Obligor may seek a
protective order or other remedy and/or waive compliance with this Section 13.9;
(d) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any litigation to which the Bank is a party so
long as Borrower or Obligor may seek a protective order or other remedy and/or
waive compliance with this Section 13.9; or (e) that ceases to be confidential
through no wrongful act of the Bank.
     13.10. Binding Effect. This Agreement shall become effective upon execution
by the Borrower and the Bank. If this Agreement is not dated or contains any
blanks when executed by the Borrower, the Bank is hereby authorized, without
notice to the Borrower, to date this Agreement as of the date when it was
executed by the Borrower, and to complete any such blanks according to the terms
upon which this Agreement is executed.
     13.11. Governing Law. This Agreement, the Loan Documents and any Note shall
be delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Illinois (but giving effect to
federal laws applicable to national banks) applicable to contracts made and to
be performed entirely within such state, without regard to conflict of laws
principles.
     13.12. Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
     13.13. Survival of Borrower Representations. All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of any Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Bank, and the Bank has been indefeasibly
paid in full in cash. The Bank, in extending financial accommodations to the
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.

50



--------------------------------------------------------------------------------



 



     13.14. Extensions of Bank’s Commitment. This Agreement shall secure and
govern the terms of (i) any extensions or renewals of the Bank’s commitment
hereunder, and (ii) any replacement note executed by the Borrower and accepted
by the Bank in its sole and absolute discretion in substitution for any Note.
     13.15. Time of Essence. Time is of the essence in making payments of all
amounts due the Bank under this Agreement and in the performance and observance
by the Borrower of each covenant, agreement, provision and term of this
Agreement.
     13.16. Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by the Bank shall deemed to be
originals thereof.
     13.17. Notices. Except as otherwise provided herein, the Borrower waives
all notices and demands in connection with the enforcement of the Bank’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:

         
 
  To the Borrower:   Provista Renewable Fuels Marketing, LLC
 
      5500 Cenex Drive
 
      Inver Grove Heights, Minnesota 55077
 
      Attention: Dan Ostendorf
 
       
 
  With a copy to:   CHS Inc.
 
      5500 Cenex Drive
 
      Inver Grove Heights, Minnesota 55077
 
      Attention: Lisa A. Zell, Legal Department
 
       
 
  To the Lender:   LaSalle Bank National Association
 
      135 South LaSalle Street
 
      Chicago, Illinois 60603
 
      Attention: Commercial Lending Division

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier. No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

51



--------------------------------------------------------------------------------



 



     13.18. Release of Claims Against Bank. In consideration of the Bank making
the Loans, the Borrower do hereby release and discharge the Bank of and from any
and all claims, harm, injury, and damage of any and every kind, known or
unknown, legal or equitable, which the Borrower may have against the Bank from
the date of their respective first contact with the Bank until the date of this
Loan Agreement, including any claim arising from any reports (environmental
reports, surveys, appraisals, etc.) prepared by any parties hired or recommended
by the Bank. The Borrower confirms to Bank that they have reviewed the effect of
this release with competent legal counsel of their choice, or have been afforded
the opportunity to do so, prior to execution of this Agreement and the Loan
Documents and do each acknowledge and agree that the Bank is relying upon this
release in extending the Loans to the Borrower.
     13.19. Costs, Fees and Expenses. The Borrower shall pay or reimburse the
Bank for all reasonable costs, fees and expenses incurred by the Bank or for
which the Bank becomes obligated in connection with the negotiation,
preparation, consummation, collection of the Obligations or enforcement of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), or during any
workout, restructuring or negotiations in respect thereof, including reasonable
consultants’ fees and attorneys’ fees and time charges of counsel to the Bank,
which shall also include attorneys’ fees plus costs and expenses of such
attorneys or of the Bank; search fees, costs and expenses; and all taxes payable
in connection with this Agreement or the other Loan Documents, whether or not
the transaction contemplated hereby shall be consummated. In furtherance of the
foregoing, the Borrower shall pay any and all stamp and other taxes, UCC search
fees, filing fees and other costs and expenses in connection with the execution
and delivery of this Agreement, any Note and the other Loan Documents to be
delivered hereunder, and agrees to save and hold the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such costs and expenses. That portion of the
Obligations consisting of costs, expenses or advances to be reimbursed by the
Borrower to the Bank pursuant to this Agreement or the other Loan Documents
which are not paid on or prior to the date hereof shall be payable by the
Borrower to the Bank on demand. If at any time or times hereafter the Bank:
(a) employs counsel for advice or other representation (i) with respect to this
Agreement or the other Loan Documents, (ii) to represent the Bank in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by the Bank, the
Borrower, or any other Person) in any way or respect relating to this Agreement,
the other Loan Documents or the Borrower’s business or affairs, or (iii) to
enforce any rights of the Bank against the Borrower or any other Person that may
be obligated to the Bank by virtue of this Agreement or the other Loan
Documents; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of the Bank’s rights or remedies under the Agreement or the other Loan
Documents, the costs and expenses incurred by the Bank in any manner or way with
respect to the foregoing, shall be part of the Obligations, payable by the
Borrower to the Bank on demand.

52



--------------------------------------------------------------------------------



 



     13.20. Indemnification. The Borrower agrees to defend (with counsel
satisfactory to the Bank), indemnify, and hold harmless each Indemnified Party
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including the disbursements and the reasonable fees of
counsel for each Indemnified Party thereto, which shall also include, without
limitation, reasonable attorneys’ fees), which may be imposed on, incurred by,
or asserted against, any Indemnified Party (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including securities laws, Environmental Laws, commercial laws and
regulations, under common law or in equity, or based on contract or otherwise)
in any manner relating to or arising out of this Agreement or any of the Loan
Documents, or any act, event or transaction related or attendant thereto, the
use or intended use of the proceeds of the Loans, the enforcement of the Bank’s
rights and remedies under this Agreement, the Loan Documents, any Note, any
other instruments and documents delivered hereunder; provided, however, that the
Borrower shall not have any obligations hereunder to any Indemnified Party with
respect to matters determined by a court of competent jurisdiction by final and
nonappealable judgment to have been caused by or resulting from the willful
misconduct or gross negligence of such Indemnified Party. To the extent that the
undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
satisfy such undertaking to the maximum extent permitted by applicable law. Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrower, shall be added to
the Obligations of the Borrower and be secured by the Collateral. The provisions
of this Section shall survive the satisfaction and payment of the other
Obligations and the termination of this Agreement.
     13.21. Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Obligor or the transfer to the Bank of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Bank is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of the
Bank, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
     13.22. Customer Identification — USA Patriot Act Notice. The Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Bank’s policies and practices, the Bank is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Bank to identify the Borrower in accordance with
the Act.

53



--------------------------------------------------------------------------------



 



     13.23. Continuing Indebtedness. This Agreement amends and restates the
Original Agreement and the Revolving Note constitutes a renewal and restatement
of, and a replacement and substitution for, the Existing Revolving Note. The
indebtedness evidenced by the Existing Revolving Note is continuing indebtedness
evidenced by the Revolving Note and nothing herein shall be deemed to constitute
a payment, settlement or novation of the Existing Revolving Note, or to release
or otherwise adversely affect any lien, mortgage or security interest securing
such indebtedness or any rights of the Bank against any collateral therefor or
any guarantor, surety or other party primarily or secondarily liable for such
indebtedness.
     13.24. Statutory Notice. The following notice is included in compliance
with K.S.A. 16-117 and K.S.A. 16-118:
“THIS WRITTEN AGREEMENT IS THE FINAL EXPRESSION OF THE CREDIT AGREEMENT AMONG
THE PARTIES HERETO AS THE SAME EXISTS TODAY AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT BETWEEN THE PARTIES
HERETO. THE FOLLOWING SPACE (WHICH THE PARTIES HERETO AGREE IS SUFFICIENT SPACE)
IS PROVIDED FOR THE PLACEMENT OF NONSTANDARD TERMS, IF ANY (IF THERE ARE NO
NONSTANDARD TERMS TO BE ADDED, STATE “NONE”):

             
 
       NONE     
 
           
 
                 
 
                 

BY SIGNING BELOW, THE PARTIES HERETO HEREBY AFFIRM THAT THERE IS NO UNWRITTEN
ORAL LOAN AGREEMENT BETWEEN THEMSELVES WITH RESPECT TO THE SUBJECT MATTER OF
THIS WRITTEN CREDIT AGREEMENT.
[signature page to follow]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan and
Security Agreement as of the date first above written.

              PROVISTA RENEWABLE FUELS
MARKETING, LLC, a Kansas limited liability company
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            Agreed and accepted:
 
            LASALLE BANK NATIONAL ASSOCIATION,
a national banking association
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Signature Page to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.9—LITIGATION
Tri-States Ethanol, LLC f/k/a North Country Ethanol, LLC
Schedule 7.9 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.22—BANK ACCOUNTS
None.
Schedule 7.22 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.25—LETTERS OF CREDIT

     
S580170 for $700,000
  GATX RAIL
 
   
S582097 for $188,000
  State of New York
 
   
S558084 for $25,000
  State of Montana

Schedule 7.22 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1—INDEBTEDNESS
None.
Schedule 9.1 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1(j)—FORM OF SUBORDINATION AGREEMENT
SUBORDINATION AGREEMENT
     WHEREAS, Provista Renewable Fuels Marketing, LLC., a Kansas limited
liability company (“Borrower”), is, or may be in the future, indebted to the
Undersigned, as evidenced by certain promissory notes and other agreements
executed, or that may be executed, in connection therewith (the “Junior Debt
Instruments”), and will or may from time to time hereafter be otherwise indebted
to the Undersigned in various sums;
     WHEREAS, the Undersigned is desirous of having LaSalle Bank National
Association (“Lender”) extend and/or continue the extension of credit to
Borrower from time to time as Lender in its sole discretion may determine, and
Lender has refused to consider the extension and/or continued extension of such
credit until the “Junior Debt” (as defined below) is subordinated to the “Senior
Debt” (as defined below) in the manner hereinafter set forth; and
     WHEREAS, the extension and/or continued extension of credit, as aforesaid,
by Lender is necessary or desirable to the conduct and operation of the business
of Borrower, and will inure to the personal and financial benefit of the
Undersigned.
     NOW, THEREFORE, in consideration of the extension and/or continued
extension of credit by Lender to Borrower, as Lender may, in its sole
discretion, determine, and for other good and valuable consideration to the
Undersigned, the receipt and sufficiency of which is hereby acknowledged, the
Undersigned hereby:
     (A) subordinates the indebtedness evidenced by any existing Junior Debt
Instruments, as well as any and all other indebtedness now or at any time or
times hereafter owing by Borrower, or any successor or assign of Borrower,
including without limitation, a receiver, trustee or debtor-in-possession (the
term “Borrower” as used hereinafter shall include any such successor or assign)
to the Undersigned, whether such indebtedness is absolute or contingent, direct
or indirect and howsoever evidenced, including without limitation all interest
thereon, (collectively, the “Junior Debt”) to any and all indebtedness now or at
any time or times hereafter owing by Borrower to Lender (whether absolute or
contingent, direct or indirect and howsoever evidenced, including without
limitation all interest thereon and fees, whether or not such interest or fees
are allowed in a bankruptcy or similar proceeding) and all other demands,
claims, liabilities or causes of action for which Borrower may now or at any
time or times hereafter in any way be liable to Lender, whether under any
agreement, instrument or document executed and delivered or made by Borrower to
Lender or otherwise (collectively, the “Senior Debt”);
     (B) agrees not to ask for or receive from Borrower or any other person or
entity any collateral or security for the Junior Debt not specifically granted
by any existing Junior Debt Instruments; hereby subordinates all security
interests, liens,
Schedule 9.1 to Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



encumbrances and claims, whether now existing or hereafter arising, which in any
way secure the payment of the Junior Debt (the “Undersigned’s Collateral”) to
all security interests, liens, encumbrances and claims, whether now existing or
hereafter arising, which in any way secure the payment of the Senior Debt (the
“Lender’s Collateral”); agrees that it will not take any action to enforce any
of its liens on the Undersigned’s Collateral, so long as there is a default on
the Senior Debt (“Senior Default”); agrees that in the event Lender forecloses
or realizes upon or enforces any of its rights with respect to Lender’s
Collateral, or Borrower sells any of Lender’s Collateral in a transaction
consented to by Lender, the Undersigned shall, upon demand, execute such
terminations, partial releases and other documents as Lender requests in its
sole discretion to release the Undersigned’s lien upon such Lender’s Collateral;
and agrees that it shall have no right to possession of any assets included in
the Undersigned’s Collateral or the Lender’s Collateral, whether by judicial
action or otherwise, unless and until Lender has, in writing, notified the
Undersigned that all the Senior Debt has been paid in full and all obligations
arising in connection therewith have been discharged;
     (C) agrees that Borrower may make and the Undersigned may retain scheduled
payments of principal and interest with respect to the Junior Debt (“Permitted
Payments”), so long as there is no Senior Default. The Undersigned hereby
agrees, if there is a Senior Default, Borrower shall not pay, and the
Undersigned agrees not to accept payment of, or assert, demand, sue for or seek
to enforce against Borrower or any other person or entity, by setoff or
otherwise, all or any portion of the Junior Debt unless and until Lender has, in
writing, notified the Undersigned that the Senior Debt has been paid in full and
all obligations arising in connection therewith have been discharged;
     (D) subrogates Lender to the Junior Debt and the Undersigned’s Collateral;
irrevocably authorizes Lender (i) in the event of a Senior Default, to collect,
receive, enforce and accept any and all sums or distributions of any kind that
may become due, payable or distributable on or in respect of the Junior Debt or
the Undersigned’s Collateral, whether paid directly by Borrower or paid or
distributed in any liquidation, bankruptcy, arrangement, receivership,
assignment, reorganization or dissolution proceedings or otherwise, and (ii) in
Lender’s sole discretion, to make and present claims therefor in, and take such
other actions as Lender deems necessary or advisable in connection with, any
such proceedings, either in Lender’s name or in the name of the Undersigned; and
agrees that upon the written request of Lender, it will promptly assign, endorse
and deliver to and deposit with Lender all agreements, instruments and documents
evidencing the Junior Debt, including without limitation the Junior Debt
Instruments;
     (E) agrees to receive and hold in trust for and promptly turn over to
Lender, in the form received (except for the endorsement or assignment by the
Undersigned where necessary), any sums at any time paid to, or received by, the
Undersigned in violation of the terms of this Agreement and to reimburse Lender
for all costs, including reasonable attorney’s fees, incurred by Lender in the
course of

61



--------------------------------------------------------------------------------



 



collecting said sums should the Undersigned fail to voluntarily turn the same
over to Lender as herein required. If the Undersigned fails to endorse or assign
to Lender any items of payment received by the Undersigned on account of the
Junior Debt, the Undersigned hereby irrevocably makes, constitutes and appoints
Lender (and all persons designated by Lender for that purpose) as the
Undersigned’s true and lawful attorney and agent-in-fact, to make such
endorsement or assignment in the Undersigned’s name; and
     (F) agrees that it shall not modify or amend any agreement, instrument or
document evidencing or securing the Junior Debt, including without limitation
the Junior Debt Instruments, without the prior written consent of Lender.
     The Undersigned represents and warrants to Lender that the Undersigned has
not assigned or otherwise transferred the Junior Debt or the Undersigned’s
Collateral, or any interest therein to any person or entity, that the
Undersigned will make no such assignment or other transfer thereof, and that all
agreements, instruments and documents evidencing the Junior Debt and the
Undersigned’s Collateral will be endorsed with proper notice of this Agreement.
The Undersigned will promptly deliver to Lender a certified copy of any Junior
Debt Instruments, as well as certified copies of all other agreements,
instruments and documents hereafter evidencing any Junior Debt, in each case
showing such endorsement. The Undersigned represents and warrants to Lender that
the outstanding amount of Junior Debt evidenced by the Junior Debt Instruments
as of the date of this Agreement is $                    .
     The Undersigned expressly waives all notice of the acceptance by Lender of
the subordination and other provisions of this Agreement and all notices not
specifically required pursuant to the terms of this Agreement, and the
Undersigned expressly waives reliance by Lender upon the subordination and other
provisions of this Agreement as herein provided. The Undersigned consents and
agrees that all Senior Debt shall be deemed to have been made, incurred and/or
continued at the request of the Undersigned and in reliance upon this Agreement.
The Undersigned agrees that Lender has made no warranties or representations
with respect to the due execution, legality, validity, completeness or
enforceability of the documents, instruments and agreements evidencing the
Senior Debt, that Lender shall be entitled to manage and supervise its financial
arrangements with Borrower in accordance with its usual practices, without
impairing or affecting this Agreement, and that Lender shall have no liability
to the Undersigned, and the Undersigned hereby waives any claim which it may now
or hereafter have against Lender arising out of (i) any and all actions which
Lender takes or omits to take (including without limitation actions with respect
to the creation, perfection or continuation of liens or security interests in
any existing or future Lender’s Collateral, actions with respect to the
occurrence of an event of default under any documents, instruments or agreements
evidencing the Senior Debt, actions with respect to the foreclosure upon, sale,
release, or depreciation of, or failure to realize upon, any of Lender’s
Collateral and actions with respect to the collection of any claim for all or
any part of the Senior Debt from any account debtor, guarantor or other person
or entity) with respect to the documents, instruments and agreements evidencing
the Senior Debt or to the collection of the Senior Debt or the valuation, use,
protection or release of Lender’s Collateral (ii) Lender’s election in any
proceeding instituted under Chapter 11 of Title 11 of United States Code (11
U.S.C. § 101 et. seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code, and/or

62



--------------------------------------------------------------------------------



 



(iii) any borrowing or grant of a security interest under Section 364 of the
Bankruptcy Code by Borrower, as debtor-in-possession. Without limiting the
generality of the foregoing, the Undersigned waives the right to assert the
doctrine of marshalling with respect to any of the Lender’s Collateral, and
consents and agrees that Lender may proceed against any or all of the Lender’s
Collateral in such order as Lender shall determine in its sole discretion.
     Until the Senior Debt is indefeasibly paid in full, the Junior Debt
Instruments will at all times contain in a conspicuous manner the following
legend:
“This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination
Agreement (the “Subordination Agreement”) dated as of August 31, 2006, by CHS,
Inc. in favor of LaSalle Bank National Association (“LaSalle”), to the
indebtedness (including interest) owed by Provista Renewable Fuels Marketing,
LLC (“Borrower”) pursuant to that certain Amended and Restated Loan and Security
Agreement dated as of August 31, 2006 between Borrower and LaSalle, as such
Amended and Restated Loan and Security Agreement has been and hereafter may be
amended, supplemented or otherwise modified from time to time; and each holder
of this instrument, by its acceptance hereof, shall be bound by the provisions
of the Subordination Agreement.”
     The Undersigned agrees that Lender, at any time and from time to time
hereafter, may enter into such agreements with Borrower as Lender may deem
proper extending the time of payment of or renewing or otherwise altering the
terms of all or any of the Senior Debt or affecting any of Lender’s Collateral,
and may sell or surrender or otherwise deal with any of Lender’s Collateral, and
may release any balance of funds of Borrower with Lender, without notice to the
Undersigned and without in any way impairing or affecting this Agreement.
     This Agreement shall be irrevocable and shall constitute a continuing
agreement of subordination and shall be binding on the Undersigned and its
successors and assigns, and shall inure to the benefit of Lender, its successors
and assigns until Lender has, in writing, notified the Undersigned that all of
the Senior Debt has been paid in full and all obligations arising in connection
therewith have been discharged. Lender may continue, without notice to the
Undersigned, to lend monies, extend credit and make other accommodations to or
for the account of Borrower on the faith hereof. The Undersigned hereby agrees
that all payments received by Lender may be applied, reversed, and reapplied, in
whole or in part, to any of the Senior Debt, without impairing or affecting this
Agreement.
     The Undersigned hereby assumes responsibility for keeping itself informed
of the financial condition of Borrower, any and all endorsers and any and all
guarantors of the Senior Debt and the Junior Debt and of all other circumstances
bearing upon the risk of nonpayment of the Senior Debt and the Junior Debt that
diligent inquiry would reveal, and the Undersigned hereby agrees that Lender
shall have no duty to advise the Undersigned of information known to Lender
regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine. If Lender, in its sole
discretion, undertakes, at any time or from time to time, to provide any
information of the type described herein to the Undersigned, Lender shall be
under no obligation to subsequently update any such information or to provide
any such information to the Undersigned on any subsequent occasion.

63



--------------------------------------------------------------------------------



 



     No waiver shall be deemed to be made by Lender of any of its rights
hereunder unless the same shall be in writing signed on behalf of Lender and
each such waiver, if any, shall be a waiver only with respect to the specific
matter or matters to which the waiver relates and shall in no way impair the
rights of Lender or the obligations of the Undersigned to Lender in any other
respect at any other time.
     THIS AGREEMENT SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE
STATE OF ILLINOIS.
     To induce Lender to accept this Agreement, the Undersigned irrevocably
agrees that, subject to Lender’s sole and absolute election, ALL ACTIONS OR
PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO
THIS AGREEMENT SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF
CHICAGO, STATE OF ILLINOIS. THE UNDERSIGNED HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN SAID CITY AND
STATE. THE UNDERSIGNED HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE
THE VENUE OF ANY LITIGATION BROUGHT AGAINST THE UNDERSIGNED BY LENDER IN
ACCORDANCE WITH THIS PARAGRAPH.
     THE UNDERSIGNED HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS AGREEMENT.
     IN WITNESS WHEREOF, this Agreement has been executed as of this 31st day of
August, 2006.

              CHS, INC.,     a Minnesota corporation
 
       
 
  By    
 
       
 
  Name    
 
       
 
  Title    
 
       
 
                 Address:
 
            5500 Cenex Drive     Inver Grove Heights, Minnesota 55077    
Attention: Dan Ostendorf

64



--------------------------------------------------------------------------------



 



I. ACKNOWLEDGMENT OF SIGNATURES

         
STATE OF
       }
 
       
 
       } SS
COUNTY OF 
       }
 
       

I,                                                             , a Notary Public
in and for the state and county aforesaid, so hereby certify that before me this
day personally appeared                                         , known to me to
be an officer of the corporation that executed the foregoing Agreement, and
acknowledged to me that he executed and delivered the foregoing consent as his
free and voluntary act, for the uses set forth therein.
IN WITNESS WHEREOF, I have hereunto set my hand and official seal this ___ day
of                     , 2006.

                          A.        Notary Public
 
            My Commissions Expires:   
 
       

65



--------------------------------------------------------------------------------



 



BORROWER’S CONSENT
     Borrower hereby consents to the foregoing Agreement (and the terms thereof)
and agrees to abide thereby and to keep, observe and perform the several matters
and things therein intended to be kept, observed and performed by it, and
specifically agrees not to make any payments contrary to the terms of said
Agreement.
     A breach of any of the terms and conditions of this consent shall
constitute an “Event of Default” under the Amended and Restated Loan and
Security Agreement dated August 31, 2006 between Borrower and Lender.

              BORROWER:
 
            PROVISTA RENEWABLE FUELS MARKETING, LLC, a Kansas limited liability
company
 
       
 
  By    
 
       
 
  Name    
 
       
 
  Title    
 
       

66



--------------------------------------------------------------------------------



 



II. ACKNOWLEDGMENT OF SIGNATURES

         
STATE OF
       }
 
       
 
       } SS
COUNTY OF 
       }
 
       

     I,                                         , a Notary Public in and for the
state and county aforesaid, so hereby certify that before me this day personally
appeared                                         , known to me to be a manager
of the limited liability company that executed the foregoing Agreement, and
acknowledged to me that he executed and delivered the foregoing consent as his
free and voluntary act, for the uses set forth therein.
IN WITNESS WHEREOF, I have hereunto set my hand and official seal this ___ day
of                     , 2006.

                          A.         Notary Public
 
            My Commissions Expires:   
 
       

67



--------------------------------------------------------------------------------



 



SCHEDULE 9.3—INVESTMENTS
None.
Schedule 9.3 to Loan and Security Agreement

 